 GUYAN MACHINERY COMPANY591heart of the Act," as that phrase is used inN.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d532, 536 (C.A. 4), they nevertheless are neither sporadic nor isolated.Hence I findthat it may reasonably be anticipated that such conduct is likely to recur.Accord-ingly, I find that an order restraining the same or related conduct in the future iswarranted on the record before me.Upon the basis of the foregoing findings of fact and of the entire record in this case,I make the following:CONCLUSIONS OF LAW1.United Stone & Allied Products Workers of America, AFL-CIO, is a labororganization within the meaning of Sections 2(5) and 8(a) of the Act.2.Respondent is an employer within the meaning of Sections 2(2) and 8(a) andis engaged in commerce as defined in Section 2(6) and (7) of the Act.3.Respondent has engaged in unfair labor practices within the contemplation ofSection 8(a)(1) of the Act by: (a) threatening employees with discharge and othereconomic reprisals if they joined or assisted the Union or selected it as their collective-bargaining representative, (b) coercively interrogating employees concerning theirunion activities, desires, and membership, and (c) creating an impression that unionactivities of the employees had been and were under surveillance by Respondent.4.Said unfair labor practices are unfair labor practices affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.5.Respondent has not engaged in any other unfair labor practices alleged in the,complaint.[Recommended Order omitted from publication.]GuyanMachineryCompanyandLocal Union No. 505, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Cases Nos. 9-CA-3291and 9-I?C-6012.November 8,1965DECISION AND ORDEROn July 19, 1965, Trial Examiner Eugene F. Frey issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadnot engaged in the unfair labor practices alleged in the complaint inCase No. 9-CA-3291 and recommending that the complaint be dis-missed in its entirety, as set forth in the attached Trial Examiner'sDecision. In Case No. 9-RC-6022,1 the Trial Examiner recommendedthat the challenges to 80 ballots be overruled and that the challengesto 17 ballots be sustained.Thereafter, the Charging Party filed excep-tions to the Trial Examiner's Decision and a brief in support thereof,and the Respondent filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].1 Pursuant to Section 102.33 of the Board'sRules and Regulations,Series 8, as amended,revised January 1, 1965, the RegionalDirectorconsolidated this case withCase No.9-CA-3291.155 NLRB No. 47. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modifications.Case No. 9-CA-32911.In finding, as did the Trial Examiner, that in the circumstances ofthis case the Respondent did not violate Section 8(a) (3) and (1) bydischarging the employees named in the complaint, we rely, in addi-tion to the matters set forth in the Trial Examiner's Decision, on uncon-troverted documents introduced as exhibits in the hearing which showthat long before the Union commenced organization of the Respond-ent's employees, the Respondent had planned to discharge 10 to 12employees and to give a wage increase after the move of its plant wascompleted.Further, since the reasons given for the selection ofemployees discharged were not unreasonable under all the circum-stances, we, like the Trial Examiner, find that the General Counselfailed to prove by a preponderance of the evidence that the employeeswere discharged for their union activities.2.In sustaining the Trial Examiner's ultimate findings, however,we disavow the following statements of the Trial Examiner and anyimplications that could be drawn therefrom in that they are unneces-sary for the disposition of this case:(a) In section III, B, of the Trial Examiner's Decision where, indiscrediting employee Rice's testimony, he implies that Rice deliber-ately lied on the witness stand.(b) In section III, B, of the Trial Examiner's Decision where hediscussed the circumstances under which an employer's knowledge ofunion activity may be inferred from the small size of an employer'splant.(c) In section III, C, of the Trial Examiner's Decision where hestates that if the Respondent had discussed the reinstatement of thedischarged employees with the Union, "it might have exposed itself tocharges from antiunion employees of recognizing or assisting theUnion in violation of the law...."Case No. 9-RC-60221.The Trial Examiner found that employee Freddie E. Maynardwas not an employee on the eligibility date and that, therefore, his votein the representation election should not be counted.We disagree. GUYAN MACHINERY COMPANY593The record reveals that Maynard was hired as a temporary employeeon July 8, 1964, to assist in the move of the plant.When the strikebegan at noon on August 12, he did not return to work. The Respond-ent marked him on its records as terminated on that day because themove was completed, but there is no evidence that Maynard wasadvised that he was terminated.On August 14, Maynard telephonedthe Respondent and stated that he would work if the Respondent wouldbring him through the picket line, which Respondent did. Respondenttried to use Maynard as a welder and for work on the bay but decidedthat he could do neither. The Respondent then tried him on the openhearth and decided he "might be able to do that." 2Maynard did notcome back the next day but joined the picket line.Thus, although Maynard was a temporary employee on August 12,he was not terminated by the Respondent until he failed to return towork because of the strike called by the Union. Since the Employerretained other temporary employees who were willing to work after thestrike and since it was willing to bring Maynard through the picketline on August 14 for work despite the fact that its records stated hewas terminated on August 12, we conclude that the Respondent wouldhave continued to employ Maynard, like the other temporary employ-ees, had he not joined in the strike .3Also, contrary to the finding of theTrial Examiner, the record does not reveal that Maynard quit onAugust 14; rather it shows that he joined the picket line the followingmorning as an economic striker. Therefore, we conclude that the chal-lenge to his ballot should be overruled and that his vote should becounted.The Trial Examiner found also that the vote of Raymond Robertsshould not be counted since he signed a statement that "my employ-ment has been terminated at my own request."We disagree.Robertscame into the plant on September 16, 1964, to get his final pay at whichtime he signed a document which stated : "I hereby request my fulland final pay, my employment has been terminated at my own request."Roberts testified without contradiction that he was told he "would haveto sign this slip so that the company didn't owe me any more moneybefore I could get the check." 4 The Respondent testified that the pur-pose of the form was "to find out who was going to look for work or toleave the Guyan Machinery Company permanently." The record does2 The Trial Examiner found that Maynard could not handle any of the jobs the Respond-ent tried him out on that day. The record, however, reveals that the Respondent thoughthe might be able to do the open hearth work.3 SeeW. WiltonWood,Inc.,127 NLRB 1675, 1678.4We accept the Trial Examiner's credibility finding in which he discredits Roberts testi-mony that the slip he signed did not contain the words "my employment has beenterminated at my own request." 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot reveal, however, that any other employees were requested to signsuch a form.As Roberts was required to sign this form before theRespondent would give him his final pay, we find that the Respondenthas not affirmatively shown by objective evidence that Roberts aban-doned his interest in his struck job and that the presumption that aneconomic striker remains in such status has not been rebutted .r>There-fore the challenge to his ballot is overruled and his vote should becounted.2.The Respondent would include in the unit and count the votes ofnine employees in its resale department located in a separate buildingat Stollings,West Virginia, about 12 miles from Phico. In theRegional Director's Decision and Direction of Election in this case, hefound that the appropriate unit consisted of "all production and main-tenance employees of the Employer at its Phico, West Virginia, plant...."At the hearing on the representation petition, the Respondentagreed to the appropriateness of such a unit by stating that althoughit felt that the description of the unit was "extremely vague," if theUniondesires tohave a unit of that type the Employer is agreeable toit." 6The Union never picketed the Stollings plant and claims that thevotes of the Stollings employees should not be counted.In thedecisionon the challenged ballots, the Regional Directorfound that there was no evidence in the representation record "relatingin any way to the Employer's Stollings operation" and that "the eligi-bility to vote of the employees working at Stollings can best be resolvedon thebasis ofrecord testimony taken at a hearing."The TrialExaminerfound that the question of whether the Stollingsemployees should be included in the unit was still open in spite of the"Respondent's failureto take a positive position" on the extent of theunit at the representation hearing, and its failure to appeal theRegionalDirector's determination to the Board before the election.He further found that the only appropriate unit included employeesin both plants although there were factors which tended to support theappropriatenessof the requested unit.We disagree on both counts.Since the parties agreed on a unit limited to the employees at theRespondent's Phico plant and the Regional Director found such a unitto beappropriate, we hold that the Regional Director should have sus-tained theUnion's challenges to the votes of the Stollings employeesand shouldnot have referred the question to the Trial Examiner forhearing.Moreover,although a unit including the employees at both6PacificTile and Porcelain Company,137NLRB 1358.The Respondent did not presentany evidence indicatingthat Roberts had accepted permanentemployment elsewhere orthat he had abandonedthe strike.Althoughthe resaledepartmentwas mentioned at the representation hearing, theRespondent never contended,nor didthe Petitioner (Union)request,thatthe Stollingsemployees should be included in the unit. GUYAN MACHINERY COMPANY595plants might be deemed appropriate, we hold that a unit limited toPhico plant employees is also appropriate under all the circumstancesof this case.Our reasons for so holding include the geographic separa-tion of the plants, the minimal interchange of employees between theplants, the separate supervision, the fact that no union requests a moreinclusive unit, and the absence of any bargaining history on a broaderbasis.zTherefore, the challenges to the ballots of the Stollings employ-ees are sustained.[The Board dismissed the complain, in Case No. 9-CA-3291 andamended Schedule A by : (a) Deleting the names Freddie E. Maynardand Raymond Roberts from the column entitled "Challenges sustained,Do not count ballot" and placing them in the column entitled "Chal-lenges overruled, Count ballots" ; and (b) deleting the names LawrenceAmburgey, Raymond Elliott, Hayden Gibson, Orsell May, Leslie May-nard,Wade Perrine, Johnnie Reggio, Howard Rosky, and Don Wat-terson from the column entitled "Challenges overruled, Count ballots"and placing them in the column entitled "Challenges sustained, Do notcount ballots."]The Black and Decker Manufacturing Company,147 NLRB 825;Gordon Mills, Inc.,145 NLRB 771.DECISION OF TRIAL EXAMINERSTATEMENT OF THE CASEThe issues in this case are: (1) Whether Respondent, Guyan Machinery Company,during an organizing campaign of the Union, Local Union No. 505, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, at its Phico, West Virginia, plant (a) coerced employees by interrogation,surveillance, threats of reprisal, and grants of benefits, in violation of Section 8(a) (1)of the National Labor Relations Act, as amended, 29 U.S.C. 151,et seq.,herein calledthe Act, and (b) discharged various employees and refused to reinstate them for unionactivity, in violation of Section 8(a)(3) of said Act, and (2) whether or not the dis-charged employees, other employees who went on strike following the conduct allegedabove, persons replacing said strikers, and other persons were eligible to vote in anelection conducted November 13, 1964, by the Board in Case No. 9-RC-6022. Theissues arise on a complaint issued October 14, 1964,1 with answer of Respondentthereto admitting jurisdiction but denying the commission of any unfair labor prac-tices, and an order issued January 6, 1965, by the Board's Regional Director forRegion 9, in Case No. 9-RC-6022, directing a hearing on challenges to ballots at saidelection and consolidating said proceeding with the above complaint for hearing onsaid issues.Pursuant to notice, a hearing was held before Trial Examiner Eugene F. Frey atLogan, West Virginia, on various dates between February 1 and 19, 1965, in whichallparties participated fully through counsel.At the close of the testimony, Ireserved decision on motions of Respondent to dismiss the complaint; the motionsare disposed of by the findings and conclusions in this Decision.At the close of thecase,General Counsel and the Union waived oral argument, but Respondent madea short closing statement; Respondent and the Union have filed written briefs whichhave been carefully considered in preparation of this Decision.'The complaintissued after Board investigation of a chargefiledby theUnion onAugust 20, 1964.212-809-66-vol. 155-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrom my observation of witnesses on the stand, and on the entire record in thecase, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a West Virginia corporation with its principal office and main plantat Phico, West Virginia, where it is in the business of manufacturing and repairingmining machinery and related items. In the 12 months preceding the issuance of thecomplaint, Respondent had a direct inflow of products in interstate commerce valuedin excess of $50,000. I find that Respondent is, and at all material times mentionedherein has been, an employer engaged in commerce within the meaning of Section2(6) and (7) of the ActH. THE LABOR ORGANIZATIONThe Union is a labor organization within the meaning of Section 2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICES 2A. The organization campaign and representation pioceedingsSometime in July 1964, certain employees, notably Mary Jane Henry, began totalk in and out of the plant about affiliation with a union. Some employees sug-gested District 50, United Mine Workers, herein called the UMW, but others opposedit.3Henry suggested the Teamsters, and as a result she contacted the Union througha union member in another plant late in July and the Union sent authorization cardsto her home on August 4. Thereafter she and her brother-in-law, William K. Henry,distributed cards among employees and solicited them to sign both inside and outsidethe plant, with the help of employees William Ramey, Dana Gillman, Joseph Rice,Carl D. Murphy, and Dewey Crum. By August 12 a substantial number of employ-ees had signed cards, which were given to the Union just before the strike.On Saturday, August 8, 1964, Respondent terminated 11 employees under circum-stances which will be discussed belowOne of them, Gillman, at once notified theUnion whose business agent, H. P. Dillon, Jr , met with four of the terminatedemployees 4 and others on August 9 at a parking lot on the outskirts of Logan, wherethey arranged for a mass meeting of employees on Tuesday, August 11, and alsodesignated Rice and Gillman to accompany Dillon to the plant early Tuesday to seePresident Bernard Shell, Jr.Early on the 11th the three plus a union attorney visitedthe plant and asked to speak to Shell, Dillon identified himself by name and as anagent of the Union. They were advised that Shell was not available, but Dillon wasasked to leave his telephone number.5Dillon then sent Respondent a telegram,claiming that the Union represented a majority of its employees, that it had beenunable to reach Shell to discuss "our representation" or the recent discharge ofemployees who were members of the Union, iequested Shell to contact Dillon by tele-gram by 1 p.m that day if he wanted to discuss these matters, and stated that theUnion "hesitates to take economic measures until all other possibilities have beenexhausted."Tne message was telephoned to the plant when the group gave it to thetelegraph office operator, but Shell did not get the written copy until about 2 p.m.that day.Respondent did not reply to it.That afternoon the Union held a meetingfor employees in a park about 5 miles outside Logan, at which Dillon talked toemployees on both shifts as they were availableThe workeis talked mainly aboutthe discharges, and Dillon told them he would try to contact Respondent about thatbefore noon on August 12 to try to get the discharged workers reinstated, and that ifnothing resulted he felt there was no recourse but to strike.He also said that if theworkers struck, the Union would have to petition the Board for an election within 30days after the strike started.The employees present agreed to this procedure.About 11.30 a.m on the 12th, Dillon and the union attorney visited the plant, iden-tified themselves as agents of the Union, and asked for Shell.After talking to some-one on the telephone, the receptionist told them that Shell had nothing to discuss with2Except as otherwise noted for purpose of resolving credibility, the findings made beloware based on credible, mutually corroborative, or uncontradicted testimony of witnessesof both sides, both oral and documentary.3District 50 had tried unsuccessfully to organize Respondent's old Logan plant In 1958.4Mary J Henry, Gillman, Rice, and MurphyE Shell was actually in the plant, but Assistant Manager Willis L Burdette Jr , sent thismessage out to Dillon, and about the same time advised Shell of the visit of the :romp. GUYAN MACHINERY COMPANY597them.The two left the plant and waited in their car on the main highwaynear theplant, where they reported their failure to see Shell to some union adherents,includ-ing one Newman Skaggs, as they came out of the plant at lunchtime. On a signalfrom Skaggs after talking with Dillon, most of the day-shift employees left the plantand set up a picket line.When the night shift reported about 4:30 p.m., many of themjoined the picket line, so that at that time about 80 or more people were picketing,including both present workers and those who had been released on the 8th.At thetime of the hearing the strike was still in progress.°On August 20, 1964, the Union filed a petition with the Board in Case No. 9-RC-6022 seeking certification as bargaining agent of employees at the Phico plant, with,certain exclusions.After a hearing on the scope of the unit, the Regional Directorissued his decision on October 16, 1964, finding appropriate the unit agreed on by theparties in the main, resolving disputes as to unit placement of specific employees, anddirecting an election among employees in said unit.At the election of November 13,1964, the 11 employees discharged on August 8, and two others (William K. Henryand Margaret Ingram) were allowed to vote subject to challenge by Board agentsbecause of the pendency of the charges in Case No. 9-CA-3291 that they were ille-gally discharged.In addition, 84 other ballots were challenged because (1) 28 ofthe voters were strikers and not listed by Respondent on the eligibility list of Octo-ber 15, 1964, (2) 44 were replacements for said strikers whom the Union claimed to,be ineligible replacements for unfair labor practice strikers, (3) 9 were employed atthe Stollings,West Virginia, operation of Respondent which the Union alleged wasa separate operation whose employees should not be included in the appropriate unit,and (4) 3 workers (Jeffrey, Wilson, and Grose) were alleged to be in categories prop-erly excluded from the unit.The disposition of these 97 challenges is one of theissues before me under the Regional Director's order of January 6, 1965, consolidat-ing the cases, because the challenged ballots are enough to affect the results of theelection.B.The August 8 dischargesOn Saturday, August 8, 1964, Respondent, without prior warning, notice, or expla-nation, terminated 11 employees as follows: Mary Jane Henry, Ellen Ann Bradley(Tabor), and Carl D. Murphy from the electrical department; Eva Thompson, Eliza-beth T. Johnson, and Arleda Gore from the resistor department; Dewey Crum, JosephRice, and Elmer R. Callaway from the hydraulic department; Dana Gillman from themachine department; and Ray Lambert from the supply department.These peoplewere notified of their release shortly before noon, the end of their shift, by theirrespective foremen, with the short statement, "Your services are not longer required";most of them received their final paychecks and checks for their payments into anemployee savings fund at noon or shortly thereafter, although the normal paydayfor that week fell on August 10.The abiupt mass termination of nine employees who had signed up with the Unionwithin the prior 4 days, as noted hereafter 7 without prior warning and with refusalat the time to give them any reasons for their terminations, and the absence of non-union employees from the termination list, are circumstances which the Board hasoften considered as cogent support fora prima faciecase of discriminatory dis-chargesHowever, employer union animus and knowledge of the union activity oradherence of the dischargees is also an essential element.On this point, the recordshows that President Shell preferred not to have a union in his plant, and particularlypreferred not to deal with the Teamsters or its affiliates.However, an employer's dis-like of a union, however strong, is not illegal; it must be shown that this dislike had adirect and proximate connection with the discharges at issueWellingtonMillDivi-sion,West Point Manufacturing Co. v. N.L.R.B.,330 F. 2d 579, 586, 587, (C.A. 4).Such connection, in turn, normally must be based upon persuasive proof that theemployer knew, or had good reason to believe or suspect, that the dischargees wereengagedin union or other concerted activities.e In December 1964, long after the complaint was filed herein, the Union againrequesteda conference with Respondent to discuss a contract and the strike, but Respondent refused.7Mary Jane Henry, Tabor, Murphy, Lambert, Johnson, Crum, Rice, Gillman, and Calla-way.Arleda Gore and Eva Thompson signed cards at their homes the night of the 8th,hours after their discharge8 General Counselalso reliesupon testimony of union adherentsindicatingthat fromAugust 4 onward foremen were constantly walking around their departmentsand observ-ing operations, President Shell was noticed walking through the departments during theweek of August 3 "but not smiling much," and on August the 8th he toured the plantmaking notesin a notebook 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe testimony of President Shell and other officers and supervisors who testified forRespondent is that they had no knowledge of the Union's campaign or the employees'activity on its behalf before Respondent's receipt of Dillon's telegramon the latemorning of August 11.Their credibility on this receives strong support from testi-mony of Mary Jane Henry and other dischargees which indicates that, when theyreceived and signed union cards and began to distribute them on August 4, they tookpainsto do so as secretly and quietly as possible, to avoid possible reprisal fromRespondents Thus, Henry and Tabor signed cards at Henry's home on the 4th, andHenry thereafter solicited workers mostly outside the plant; inside the plant shesolicitedonly on lunch hour; and she collectedall signedcards at her home. Taborsolicited only one worker at the plant but the location or circumstances are not shown.Murphy signed a card on the 4th in another town, and solicited other workers at theirhomes, never at the plant. Lambert signed his card at the home of William K. Henry,and solicited only one worker at the plant. Johnson signed her card for W. K.Henry August 6 or 7, but the place does not appear. Rice signed his card August 5 atanother plant, and then solicited and signed up six or seven other workers, includingCallaway, at their homes; he talked to a few in the plant, but the locals or circum-stances do not appear; he signed up Crum in Callaway's car in the plant parking loton August 6 or 7, but there is no substantial proof that any supervisor or official ofRespondent observed this.Callaway solicited three or four workers at the plant onhis own time, but the locale or circumstances do not appear.Gillmansignedhis cardat an unknown location and time in the plant on August 4, at the solicitation of Wil-liam K. Henry; he then solicited others in the plant, including Mooney on August 5and 7, and finally signed up Mooney at lunch time on the 7th. It also appears that allthese employees took pains to solicit on their own time when doing it in the plant.loThe salient aspect of these activities is that they occurred for the most part outsidethe plant, and where inside there is no substantial proof from which I can find or inferthat Respondent's officials or supervisors were in position to, or actually did, observethe activity.11The only testimony indicating that Respondent may have displayed anactive interest in or spied on the union solicitations concerns three incidents:(1)Union adherents Pridemore and Gillman testified to the effect that: WhileGillman was actually signing up Mooney at a point behindsomelathes and otherequipment about 80 feet from the plant offices, Pridemore was eating lunch withNight Machine Shop Foreman Keith Garretson in the clerk's office, during which timeGarretson walked into the adjoining foreman's office, and on returning asked Pride-more, "Did you see that?" and when Pridemore asked, what, Garretson said, "Didyou see Dana given Jim Mooney a card?" to which Pridemore said he did not. Gar-retson then remarked that some of the "boys" were trying to get a union in the plant,and Pridemore replied "more power to them." Shortly after, Pridemore went outand warned Gillman that Garretson had seen him with Mooney.Garretson categori-cally denied this talk with Pridemore, and testified that he had no knowledge of theunion activity until he reported for work at 4 p.m. on August 12.He admits that onthe previous Tuesday, while eating lunch with Pridemore in the office, as they oftendid, he saw Gillman pass the office, and probably commented that he felt Gillmanwould eat his lunch near a machine or in the work area, as he always had done in theold plant, rather than use the separate dining area provided in the new plant. I donot think this discredits nis denial of the alleged surveillance, in part because the rec-ord shows that on Friday Gillman was making efforts to keep his union activity9Henry got this warningfrom another employee, Irma Lawson, but her remarks cannotbe chargedtoRespondent,for there is no proof that she made them as agent of theemployer, or on the basis of remarks or actions of the employer10The limitations on their solicitation, and its covert nature, apparently arose frominstructionsgiven by Dillon to one of the Henrys the night of August 4, when he told themto contact workers at home at night, on the way to and from work, and in the plant onlyon lunch hour and rest periods.11The circumspectand limitednature of the solicitation is further demonstrated by thefacts that (1) the 9 union adherents who testified at length about their union activities inthe plant could only state that they talked to 10 people specifically about cards, and thereisno proof showing how or where they procured the rest of the 70 or more cards theUnion says it received, and (2) James E Mooney and Frank Pridemore, both union sym-pathizers, admitted that their first knowledge of the Union and its campaign came whenthey signed cards the night of August T. From these and other circumstances noted above,I can only infer that the majority of the cards weie procured outside the plantIt isalso significant that Union Agent Dillon did not take any open part in the campaign,staying out of sight and advising the employees only by telephone or at points far fromthe plant,untilAugust 11. GUYAN MACHINERY COMPANY599secret, both by signing up Pridemore privately in the shower room after work, andby deliberately taking Mooney behind some machinery 80 feet from the office to havesigna card, and both the distance and placement of a variety of machinery andequipment between their location and the office tended to obstruct the view of any-one in the office and made it unlikely that Garretson, if he had tried to watch, couldhave observed Gillman closely enough to discern what he was doing, much lesswhether he had a union card in his hand. I also note that neither Mooney nor Pride-more were subjected to any reprisal after signing cards, although Pridemore, accord-ing to his story, plainly indicated his union sympathies to Garretson that evening. Inall the circumstances I must conclude that Pridemore's story does not constitute sub-stantial evidence that Respondent engaged in illegal surveillance or gave that impres-sion or learned thereby of the union activity. I hereby grant Respondent's motion todismiss paragraph 5(d) of the complaint based on this incident.(2)Rice, a hydraulic department employee whose dischargeis inissue, and whosigned a unioncard away from the plant without proven knowledge of Respondentand solicited and signed up other workers under circumstances indicating he was try-ing to hide this activity fiom Respondent, testified that: Early on August 8, the day ofhis discharge, Hydraulic Foreman Jack C. Queen asked him privately and quietlywhat he knew about the Union "going around here" or "coming in here." Ricereplied he had heard a lot of loose talk about it but paid no attention to it.Queenasked if he had signed a union card, and Rice said, no. Queen asked if he was goingto sign, and he replied, "I probably will."Rice was terminated at noon as foundabove.Queen denied this conversation categorically and testified that in this period,while he observed his employees constantly in the course of their work, as part of hisduties,he did not try to find out what they discussed,assuming itwas their work, andnever heard them talking about the Union, and did not know about its campaignuntil the strike began. I credit his testimony as against that of Rice because of (a)the union solicitors' deliberate and effective attempts to carry on theirin-plant unionactivity in such manner as to conceal it from management, (b) clear proof that allsupervisors including Queen were especially busy during July and early August ingetting their recently moved departments settled down and back into production(which militated against the likelihood of their desire or ability to take special effortsto watch for and inquire aboutunionactivities), and (c) Rice's placement of thisinterrogation by Queen on the very morning of his termination, of which he had noadvance warning, which strongly suggests the fabrication of the whole incident, bothin timingand wording, with the palpable design to create significant evidence of ille-gal employer interest in the concerted activity as well as knowledge of Rice's ownunion activity and sympathies, immediately before the discharge, and thus set up aclassic instanceof discriminatory discharge to overcome the potent proof adducedby Respondent to show the economic basis of the layoff and choice of Rice and othersfor termination.(3)Crum, discharged the same day as Rice and whose union adherence and activ-ity was similarly cloaked from employer knowledge, testified that: "On August 7, theday after be signed his card outside the plant, Assistant Hydraulic Foreman JackBrewster asked him while at work if he had heard about a union organizing in theplant.Crum replied he had heard a little about itBrewster asked if he knew wherethe talk had started, and Crum said he did not know. Brewster asked if he thoughtitmight have started among the night-shift machinists, and Crum said it could have.Brewster categorically denied this conversation, and testified that he knew nothingof the union campaign before the strike started.Crum further testified that later thesameday, while Brewster was nearby, another worker, one Moraski, called Crum a"union man," but Crum admits he was not sure whether Brewster heard this, althoughhe says generally that group leader James Taylor was near enough for that purpose.12In this instance, I credit Crum's testimony of the talk with Brewster because, as therewas no inquiry into Cruin's union activities or adherence (which occurred outside theplant and were minimal within it), and Brewster was an assistant under Queen work-ing on night shift, the same considerations which prevailed in my resolution of theRice-Queen incident do not obtain here, and in addition the mention of the nightmachinists by Brewster appears credibly to refer to recent open concerteddiscussionsof those workers with management which will be considered shortly. I do not creditCrum's statement of Moraski's remark about him, because (a) of Brewster's denialof knowledge of the union activity, (b) it is not clear from Crum's vague testimonythat either Brewster or Taylor were definitely in a position to hear the remark, and(c) there is no proof that either supervisor did anything aboutit,andon the whole"The Regional Director found in his Decisionand Direction of Election that Taylorwas a supervisor within the meaningof the Act. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis testimony appears to be a palpable effort to supply the essential element of knowl-edge of Crum's union adherence, as support for the claim of discriminatory layoff.Considered by itself, it would seem that Brewster's interrogation of Crum was of thetype normally calculated to coerce employees.However, in making the above findings, I have also considered carefully cogentproof indicating that Respondent had for years been aware of the past union activityand sympathies of many of its employees, their continual talk about unionization, andeven recent concerted activities of some, but had done nothing about it.The recordshows that: In 1958, the UMW tried to organize the plant but without success, and astrike of employees occurred but was finally abandoned late in 1958.Respondentthereafter took no reprisals against strikers and others prominent in the UMW effort,but to the contrary assured all workers that their union activities would not be heldagainst them. In addition, the workers received a general wage raise January 1, 1959,in accordance with Respondent's practice of matching a general wage raise justgiven to workers in the mining industry, and the workers' benefits were improved inother ways.Supervisors were specifically instructed to avoid any discrimination orappearance of it between strikers and nonstrikers.Workers who had been UMWofficers or just active in the strike were kept at work, and the UMW president and atleast one other union adherent were promoted later to supervisor.13Thereafter,supervisors were aware that many other employees, as hired, had worked in unionizedplants.From 1958 onward there was sporadic talk openly among employees aboutorganizing or joining unions, and the advantages thereof, but Respondent did nothingabout it which would indicate a significant union animus. In April or May 1964, talkof forming an inside union was revived, particularly among workers on the machineshop night shift.Sometime in May Machine Shop Foreman Glenn R. White talked tothese men in a group to find out why they were dissatisfied. There was open discus-sion of the advantages and disadvantages of a union contract.When Gillmanexplained why he favored a contract, White commented that "you sound like a dyed-in-the-wool union man," and then added that many of Gillman's ideas sounded goodto him, that some changes were needed in the plant (they were still in the old plant),and he hoped the men would get them. He also commented that most employeesthere had never worked elsewhere, so they did not know how good they had it withRespondent.He also opined that if a union came into the plant "there would be a lotof changes in the company." On a Friday in mid-June, Respondent circulated a ques-tionnaire among all employees, asking for their suggestions.14As some machinistshad filled out such forms in the past without result, the machinist group this timemerely returned them to Plant Manager Burdette with a request for a personal meet-ing.President Shell then had a meeting with this group and other employees whodesired to express grievances, at which he asked each man individually about his com-plaints.While most of them aired individual grievances, Gillman was most out-spoken in requesting raises and other benefits for all. Shell told the men they shouldtake these requests to Personnel Manager Otis E. Jenkins, but Gillman replied thatthey had already talked to him, but without result.While there is no proof thatRespondent took any specific action to meet these complaints, neither is there anyproof that the conferees talked about a union or a contract, or that Shell made anyantiunion remarks or tried to bargain with them so as to dissuade them from organiz-ing or joining a union.The nature and frequency of employee discussion aboutunions over the years including the concerted action early in 1964, all withoutemployer retaliation, shows that Respondent was aware of and took no more noticeof such discussions than it did of employees' casual talks on other topics, and in lightof this tolerant attitude I consider that the isolated interrogation of Crum by Brew-ster was not a deliberate inquiry into employee concerted activities from hidden anti-union motives, but merely a casual personal inquiry by a supervisor arising from hispersonal interest in employees' welfare, and hence in all the circumstances not calcu-lated to be coercive. I therefore find that Brewster's interrogation was not violativeof the Act, and is not substantial indication of improper employer interest or inquiryinto the workers' conceited activities. I hereby grant Respondent's motion to dismissparagraph 5(a) of the complaint dealing with this incident.Besides the UMW president and secretary (not identified), the strikershad includedMurphy, UMW Treasurer Dewey Crum, and Charles M. Ferguson ; the latter was laterpromoted to assistant hydraulic foreman under Foreman Queen, a position he still heldat the hearing."Respondenthad at times circulatedsimilar questionnairesin the pastsince 1939 toget ideasfrom the workers.The 1964 questionnaire requested that the workerfilling itout do not sign it. GUYAN MACHINERY COMPANY601I findno credible proof of employersurveillance,or knowledgeof unionactivitybefore August 12, in the following additionalincidents(1)Testimony of Mary Jane Henry, themain union organizer,that for severalweeks before the layoff she had seen Foreman Brewster watching employees, whileeating their lunch, covertly from behind wire screens covering some racks, and attimes he had been sitting behind a tree near employees when they ate lunch on theriver bank near the plant.Brewster categorically denied such activity, and in theabsence of more specific testimony regarding employees' lunch habits, what employ-ees werein the groups, or anything indicating Brewster's presence in the places citedwas unusual, or that he was in position to hear what employees talked about, Henry'stestimony is insubstantial and not credited.(2)Testimony of Mary Jane Henry that several days before August 8, she sawForemen Odis Adams and Chambers talking, and overheard one say, "Just as soonas that outfit gets in here, we are ruined." Both supervisors categorically deniedthe remark by either, and since Henry admitted she did not know what the speakerreferred to, I discredit her whole testimony on it as insubstantial.(3)Testimony of Carl D. Murphy that on August 7 he heard employee DickThompson tell Supply Foremen Jeffrey that the "boys" were tryingto get a union inthe plant.Both Thompson and Jeffrey deny the incident categorically,and sincethere was no specific mention of the Teamsters, and no apparent reply from Jeffrey, Icredit theirdenials and, in any event, must findthe singleremark insufficient to sup-port a finding of employer knowledge, belief, or suspicion of activity by the Union.(4)William K. Henry testified that on August 7 he heard Foremen Adams andGarretson talking, that Adams asked Garretson if he knew the menwere signingunioncards, and Garretson replied he did not know.Garretson deified theincidentcategorically,and Adams categorically denied any knowledge of the activity of theUnionbefore the strike.These denials, plus the clearly covert nature of the unionsolicitation,makes it unlikely that either foreman knew of it, and I therefore creditthe denials, and discredit Henry.In sum, I am convinced and find from all pertinent evidence on this subject thatthrough the years from 1958 up to June 1964, Respondent was well aware of employ-ees' union talk and sympathies but did nothing illegal about them, even when theyagain crystallized in May and June 1964 into concerted presentation of grievances;and when some employees began an organizing campaign for the Union in August in adeliberately quiet and undercover manner, Respondent did not receive any actualor even indirect knowledge of the new activityuntilAugust 11.General Counsel recognizes this weakness in his case when he argues that companyknowledge should be inferred from the small size of the plant (about 110 employ-ees).15While the small size is one circumstance from which employer knowledgeof union activity can be inferred,it this inference is permissible only if the union activ-ity in a plant is extensive and open, with no attempt at concealment.17Where, ashere, that activity is minimal, limited, or deliberately concealed, the inference is not16He must rely on this inference particularly in the cases of Arleda Gore and EvaThompson who testified they did not sign union cards until the evening of August 8,hours after their terminations,at their respective homes.There is no proof that Gore hadpreviously engaged in any union activity at the plant,in fact she admitted she did notknow about the Union until she signed the cardWhile Thompson had talked previouslyto .Mary Jane Henry about the Union, and also to Charles Clark, a groupleader andsupervisor,about unionization,there is no proof as to where or how often she talked toClark, or what she said, so that I cannot infer that she said anything to disclose shefavored the Union, ormight join it later,which might be chargeable to Respondent'sknowledge ; to the contrary, it is more inferable that she was at least neutral about it, ifnot antiunion,until she actually signed up after her termination.10The Great Atlantic and Pacific Tea Co., Inc.,149 NLRB 94(6 workers) ;Williams-port Newcrete Products Co., Inc.,145 NLRB 1739, 1744 (16 workers) ;Estate of NathanGladstone d/b/a Fassets Bakery,147 NLRB 515(about 40 employees) ;Square Bindingand Ruling Co., Inc.,146 NLRB 206 (50 employees) ;Admiral Linen Service,138 NLRB361, 365 (88 employees) ;Tru-Line Metal Products Company, et at.,138 NLRB 964, 966(13 employees per shift).But these and other cases also appear to indicate that the basisfor the inference decreases as the size of the work force increases,and division of a plantinto departments becomes more pronounced.SeeLaboratory Equipment Corporation,et al.,146 NLRB 1247, 1252(200 employees);Douglas and Lomason Company,151 NLRB616 (TXD) (279 employees).17Crane Company,145 NRB 587,588;Malone Knitting Company,152 NLRB 643. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDtenable.lsThis reduces General Counsel's possible contention only to the weakinference of knowledge from the admitted fact that Respondent was aware of theconcerted activity of the night machinists, and possibly other workers 19 who hadconferred with Shell in June about grievances.This can support an inference thatRespondent believed or suspected that the machinists at least, with Gillman as theirspokesman, favored some sort of union organization, though not necessarily theTeamsters or the Union. This brings me to consideration of Respondent's defense tosee whether the proof thereof rebuts these inferences.Respondent contends that the layoff of 11 employees on August 8 was a normalpart of its efficiency and modernization program started about 1962 and completedwith the move to the new plant in June, July, and August, 1964; as to Margaret Ingramand William K. Henry, it contends that they were not discharged but quit work to jointhe strike of the 12thThe record clearly shows and I find 20 that: Sometime in 1962Respondent concluded that its 50-year old plant in Logan had become antiquated andso inefficient that a drastic change was necessary.Plant efficiency surveys had indi-cated substantial overall waste due to lack of working space, poor layout of depart-ments, and machines therein, in relation to each other and the supply departments(which were scattered within and outside the old building); this caused great wasteof manhours in moving material and equipment by hand in and out of departmentsfor use and repair; the survey also showed inadequate heating, lighting, and sanitaryconditions, and inadequate and inefficient facilities for receiving and shipping mate-rials and productsIn 1962 Respondent began to plan a new building and plantlayout, based in large part on suggestions from its department foremen.The Phicositewas chosen the same year, and planning and design of plant layout continuedthrough that year and 1963. In May 1963 all employees were told about the newplant and its purpose through the company newspaper.Actual construction beganearly in 1964, and was completed in May, when advance crews of workers began toinstall electrical power lures and other accessories for the machines.The five produc-tion departments were moved in succession, starting June 1, with the move of themachine department being completed August 8. In the April 1964 issue of the com-pany newspaper, employee's questions about the new plant were answered with asketch showing the location of the departments, offices, and other facilities.In the early part of 1964, business had slacked off due largely to a drop in calls frommining concerns for machinery and machine repair, and in the months of May andJune all departments had cut back from an 8-hour to a 7-hour day, with a few fore-men keeping their forces at work making components for inventory, and all assign-ing workers to cleaning, painting, and lubricating machines in preparation for themove, rather than laying them off.While this was in accord with usual companypolicy, there were still numerous complaints from workers about the reduced hours,with some threatening to look elsewhere for work.As the new plant had beenplanned in part to consolidate some departments and operations, thus eliminatingsome jobs, Assistant Plant Manager Burdette in mid-May suggested to President Shellthat the work force should be reduced before the move, partly because of the reducedworkload and workday, arguing that a reduction then would give each departmentsome experience in working with fewer people. Shell rejected the suggestion on theground that temporary workers must be hired to assist in the move, and Respondentcould well use for that work some workers who might otherwise be laid off, and thata layoff of 10 or 12 permanent workers could easily be handled at the same time thattemporary employees were terminated after the move. In April and May, as theplant neared completion, Shell had individual discussions with department foremenabout the effect of the move on their departments. indicating that the setup of the newplant would be more efficient, require fewer workers, and thus eliminate one or morejobs in their departments, and he told them to be thinking about and choose theSeeN.L.R.B.v.AceCombCo., etal.,342 F. 2d,841, 848(C.A. 8) ; Soerene MotorCompany,106 NLRB 652, 654, 657;Electric Motors and Specialties, Inc.,149 NLRB 1432(TXD) (discharge of Parker);Douglas & Lomason Company, supra.19 I credit the admission of Dewey Crum that before the meeting, other departmentswere notified by management that they could send representatives to talk to Shell at thesame timehe saw the machinists.However, the record does not clearly show whatworkers from other departments, if any, actually attended that meeting.2DMyfindingsas to the plant move and reasons therefor are based on credible testimonyof Respondent's witnesses, as corroborated in large part by admissions of most witnessesof General Counsel. GUYAN MACHINERY COMPANY603employees who were least desirable, in the sense that they were least productive forthe pay they received, and whose termination would least affect the work of theirdepartments.In the week of August 3, with four departments fully moved in andthemachine department move almost finished, Shell toured the whole plant dailyto observe the setup and operations, and made notes on it, and on August 7 he made alast round for the same purpose, during which he decided how many were to be laidoff in each department.He told each foreman in turn how many to let go (leaving thechoice to the foreman) as follows: hydraulics department, three workers; electricaldepartment, three workers; resistance department, three workers; machine depart-ment, two workers (Foreman White had selected three to go if necessary); and sup-ply department, one worker.At this time, Resistance Department Foreman HarrySlater told Shell he had chosen Eva Thompson to go because of her production, andElectricalDepartment Foreman Chambers named Tabor, Mary Jane Henry, andMurphy. In these discussions, Shell discovered that some foremen were not enthusi-astic about the reduction, so after making a last check around the plant early on the8th, he convened the foremen in his office about 11 a.m., asked if they had made theirselections, and when they said they had, he told them to make the layoff at noon, andgive the names of those they had selected to Office Manager W. H. Jones, so that Jonescould prepare final pay and savings checks by noon.He also told them that, in advis-ing each employee of termination, the foreman should keep the statement brief andmake no explanation, to say no more than "Your services are no longer required," inorder to avoid any discussions or arguments about the termination.When the fore-men told Shell they had made their choice, they mentioned the names of those theyhad chosen, and gave brief reasons for their choices.When Machine Shop ForemanWhite said he had chosen three, Shell told him he only had to release one, and Whitementioned Gillman. Shell made no comments on the names or reasons, except to tellsome that he was not interested in the names.The foremen returned to their departments and followed Shell's orders in notifyingworkers of their layoff, as found aboveWhen asked by some workers why they wereterminated they refused to give reasons or discuss it.However, when Gillman pressedForeman White for the reason, White would only add that he personally regretted histermination.When Murphy asked Electrical Foreman Earl Chambers if the dis-charge was because of his work, Chambers merely said, no.When Arleda Gore gother notice from Resistor Foreman Harry Slater, he said he was "sorry to do this, butyou are no longer working for the company," and when she asked, why, he said hecould not explain it right then. Shortly after Thompson was discharged, she askedAssistantManager Willis L. Burdette for the reason, and he said he would check onitand let her know, and later she received a letter from Respondent stating her ter-mination was "due to overhead and expense." Lambert learned of his terminationwhen he asked Supply Foreman James R. Jeffrey just before noon if he could workthe evening shift the following Monday, because he had an appointment at the nearbyKaiser Aluminum plant on Monday. Jeffrey replied that he could not report asrequested, because his services were no longer required.Lambert replied that wasO.K., repeating that he had an appointment at the Kaiser plant Monday. Jeffrey toldhim that he could work as long as he wanted Saturday, but Lambert declined.AsLambert prepared to check out his personal effects, Jeffrey asked whether, since Lam-bert was applying for work at Kaiser, he would object if Jeffrey listed him in plantrecords as resigning, rather than being discharged, and Lambert said that was all right.At the outset, this sequence of events contains some cogent facts which throw lighton certain circumstances relied on by General Counsel.He asks the Board to inferunusual and improper interest in employee activity, or surveillance thereof, from theconstant touring and observation of the departments by foremen and similar observa-tion of the whole plant by Shell in the week of August 3. The record clearly showsthat all departments were fully moved, except the machine shop with some of its heavyequipment, in that week, and management personnel from the top down were verybusy in getting machinery hooked up and into production, which obviously requiredconstant presence of foremen in their departments for observation and supervision.President Shell, as general manager of the plant responsible for overall production,was also naturally present daily to see that all departments were makingprogresstoward production, and in addition he was obviously making his final check of layoutand actual operation in the new plant to crystallize his decision on the number ofworkers to be laid off as part of the economy plan. This clearly explains the fore-mens' and Shell's presence and activities in the plant that week and, lacking any sub-stantial proof that these officials were watching particularunion adherents in that 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod, I conclude that their presence and close supervision and observation of theplant during its shakedown into production was not unusual but to be expected, andnot indicative of any improper or discriminatory motive 21In addition, the record shows that it had never been company policy to give employ-ees advance notice of termination or layoff for any reason.As Chambers testifiedcredibly, this was customary in the business world for the obvious reason that ifworkers received any inkling of specific or general terminations to come, the employerwould be faced with a natural slowdown in production, or even quitting, by those whoknew or suspected they might be released, and thus might lose the services of goodworkersnotmarked for termination.Furthermore, the wisdom of Shell's admoni-tion to foremen to avoid any discussion or argument in notifying workers of releaseis shown by the attempts of several workers to draw their foremen into a discussionand argument about the reasons for their layoff. In light of these facts, I conclude thatthe abrupt termination of 11 workers, even though all union adherents, without priorwarning loses any otherwise discriminatory significance.While the choice of none but union adherents for layoff is normally a significantfactor in itself, it is well settled that neither union membership, sympathy, or activity,even if known to an employer, will insulate an employee against termination for causeor insure his retention for employment(Shakespeare Company, Shakespeare ProductsCompany,152 NLRB 609); however, the employer must adduce proof showing theexistence of valid grounds for termination, and that the termination was motivatedsolely by such grounds, sufficient to rebut any testimony for the contrary.This leadsto Respondent's reasons for selecting the 11 union adherents for layoff.At the outset, the effect of operations in the new plant overall should be noted,sinceRespondent claims this had a definite bearing on the terminations.The recordshows that, shortly after production began at Phico in July and early August, theefficiency of the new plant and its layout became apparent.Aside from the fact thatithad 50 percent more space than the old one, which afforded both more presentcapacity as well as room for expansion to handle any possible increase in businessvolume, it had better lighting, heating, and sanitary facilities, and there were evidentsavings in man-hours from layout of all departments on one floor, in closer proximityto each other, with easier and quicker mechanical handling of materials and equip-ment received for repair, and products and machinery shipped out from one cen-tralized receiving-shipping-supply area.There was faster supply of materials todepartmentsand movement of units for regular repair between departments withoutundue delay of production and servicing, and more space and proper layout ofmachines and aisles for quicker handling of materials and dismantling and reassemblyof units beingrepaired.1.Electrical department terminationsWhen Electrical Foreman Chambers was alerted about the coming reduction inforce of three in his department, he made up his mind sometime in July that MaryJaneHenry and Ellen Ann (Bradley) Tabor could be released; he had doubts onlyabout the release of Carl D. Murphy.After Henry was hired in February 1962, sheworked for about a year in the resistor department, and in June 1963 transferred toelectrical department where she and Tabor worked, with one Fred Elkins, a learner,up to discharge on winding of small armature coils for electric motors. She andTabor were considered coilmakers' helpers, as they handwound and assembled thesmall coils afterthe work was set up for them by William Ramey, a graded employeeof more experience who, with one Jack Butcher, mainly handled the winding andassembly of field coils, which were heavier units using thicker wire and were harderto handle; both men, of course, could handle the lighter armature work and at timesdid so.As the bulk of the department work involved the heavier coils and motors,which women could not handle, the work which Henry and Tabor could do waslimited 22Chambers chose Henry for layoff because her work in past months hadbeen poor, and he could not keep the women generally busy because most of the workinvolved heavier components and equipment, which could only be done by men. Forthe lighter work, he still had Ramey and Butcher, experienced men, and was training21These circumstancesfurtherimpel me to credit testimony of all foremen and assistantforemen who testified tothe effect that theyhad no knowledge of the union activity untilthe strike started and that priorto that theyhad been busy getting departments intoproduction and had no time to watch employeesother than in their regular work, or tooverhearwhat they may have talked about off the work floor.=As early as 1962, Respondent had been cautionedby the StateLabor Commissionabout the safety law prohibiting use of womento liftitems over 40 pounds in weight, andChambers and all other foremen knew of this requirement. GUYAN MACHINERY COMPANY605Elkins (who could also be used for heavier work, if needed).As of July 28,Chambers still regarded Henry as a learner in the class of coilmaker helper, trainingon armature coils.When he had rated her in January and on April 23, 1964, forpay raise purposes, at the request of the personnel department,23 he indicated thatshe was interested in her work, and always sought work and new duties, on the basisof which she received a raise May 1; her only deficiency was the need of more experi-ence.However, in the next 3 months, he found that she needed more supervision,with occasional followup of her work, and when he tried her out on setup work,involving use of some machines, with the idea that she would gradually take oversome ofRamey's work, she becamepessimistic, indicating she could not learn to dohis work. She continued to show this lack of confidence and even dislike for thatwork, when he tried her on it in the last few days before her discharge, although onthe morning of discharge she showed him how she and Tabor had mastered one partof the operation, for which he praised her. In this period, Ramey had complainedabout the work of both Henry and Tabor, asking for a man to do that work. AfterChambers reported these facts to management on July 28,24 another raise for Henrywas denied. In the week of August 3 while trying to encourage Henry to learn thesetup work, Chambers had told her he had put her in for a raise, so that she would getthe same rate and do the same work as Ramey, but she still expressed doubt abouther ability to do it.While Chambers had always considered Henry a promisingworker, and her work had never been criticized in the past, the above facts, particu-larly her recent attitude and lack of confidence in learning more important and betterpaying work, led him to choose her for layoff.Tabor was a comparatively new worker (hired in April 1963) who had woundsmall armature coilslikeHenry, and at times had helped Henry in her work whenher ownassignmentsran out.Chambers chose her because of lack of normal progressand improvement in her work.When first appraising her performance as a learnerfor pay purposes in August 1963, he noted that she was dissatisfied with work in hisdepartment, did average work, and had asked for work in the resistor department orthe office. In the next few months, Chambers talked to her in attempts to increaseher interest in her work. She improved somewhat, but her performance was stillonly average because of her lack of interest, which he reported to management inher January 1964 rating.Up to her next rating in April, she still expressed dissatisfac-tionwith her work, and performance did not improve. Chambers had taught her atthe outset to wind a certain type of armature, but she never developed enough skillor speed at that work to cut her time below 4 hours for winding one unit, which wasexcessive.He tried her out at other types of coil work, but with little success.Heobserved that she also had a habit of leaving her work area to talk to others, whichcut her own production.When noting these deficiencies in her rating of April 20,1964, Chambers talked to Burdette about them, and on April 28 Burdette suggesteda pep talk to her, in an effort to get her to improve so that she could achieve a gradeas a winder, but said that if she did not improve, she should be discharged. Shellapproved this recommendation, but suggested that any discharge be delayed untilafter the move. In late April or early May, Chambers talked to her about leaving herwork station and talking to others, and she improved somewhat, but her total per-formance did not.Chambers finally concluded he could operate without Tabor be-cause he already had a man, Ronald Cole, winding the same type armature, but fasterand doing a more finished job; and Cole was already in a higher paid classificationthan Tabor, as he also worked on heavier armatures in both A.C. and D.C. motors.In addition,Tabor's coil winding was often performed by Ramey and Butcher, andafter her layoff these employees continued to perform both Henry's and Tabor's work,21Under plant practice since about 1959,learners were graded by foremen at the requestof the personnel department at the end of the first 30 days of their 90-day probationperiod, for retention purposes;if retained, foremen were required to grade them In likemanner, for pay purposes,at 3-month Intervals thereafter until they were placed in apermanent grade classification.After achieving a grade, the rating schedule called fora detailed rating every 6 months for pay raise purposes.During the learner stage, per-sonnel department did not always adhere to a rigid 3-month interval for rating,so thatsome foremen ratings might be requested after 4 months or so. In this period,also, theforemen rated learners only by general answers to questions on the back of the ratingform.When rating a graded worker, he was required to mark the worker In any one ofeight graded ratings(from R-1 as the best rating,to R-8 as the worst)on each of sixfactors: quality of work, quantity of work, adaptability,job knowledge,dependability, andgeneral attitude.'4Although personnel had asked him to rate her as a regular worker in the coilmakerclassification on July 28,Chambers still viewed her as a learner at that time,consideringher weaker performance and poor attitude. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich did not hamper their regular work since neither was working full time on hisown field coil work. In addition, Chambers had available Fred Elkins, who beforethe layoffs had been transferred to field coil work a learner, so that he could work upto grade in field coils, while the more experienced men divided their time between thatand armature coils.These shifts accorded with Ramey's prior suggestion in Julyabout giving armature coil work to a man.Up to the time of hearing Chambers hadnot found it necessary to hire anyone to handle that work separately. These facts per-suade me that Chambers chose Henry and Tabor for layoff only because of their lackof improvement, generally deficient attitude and lack of adaptability to other work,and because he had more experienced male workers who could handle their workmore efficiently 25 and in my opinion Respondent has thereby adduced cogent proofsufficient to rebut the weak case of illegal discharge produced by General Counsel,particularly since the union activities of both were so covert as to warrant onlysuspicion or speculation that Respondent may have suspected one or both of unionactivity, and selected them for that reason.Carl D. Murphy had been hired in 1956, and had worked through various unskilledjobs up to motor repairman on the day shift.At his termination he was one of fourdoing that work in the electrical department. In rating him for merit pay in Novem-ber 1963 and May 1964, Chambers gave him top ratings in three categories of per-formance and better than average in others, and on the basis of his willingness toimprove himself and adaptability, he reported that with more experience he woulddevelop into a good man for emergency troubleshooting at the mines, a type of workwhich Chambers and two more experienced repairmen (Berry and Pridemore) hadbeen handling. Since Chambers in these ratings had placed Murphy almost (but notquite) on a par in performance with Berry and Pridemore and a third repairman(Shuler), Chambers considered him a good promising workman; however, he stillrated him as a learner on motor work, with limited experience, such that he couldnot yet regularly be left to work alone on weekends or at night on rush or overtimerepair jobs, but bad to work with either Chambers, Berry, or Pridemore.26On theseclose facts, Chambers had trouble making the choice among the four, but finallyselectedMurphy as the repairman with least experience in motor service and mainte-nance.27Viewing Murphy on the same comparative basis as the employee leastnecessary for the regular work of the department,Chambers had also chosen himabout July 1 to team up with another employee to work at the new plant on mechani-cal installation of electrical conduit,outlet, and control boxes,and stringing of wiringin conduit, in preparation for electrical hookup of machines as they were moved intoplace.The team worked under direct and close supervision of the plant superin-tendent and chief electrician, finishing up on the day of Murphy's discharge.WhileMurphy performed this mechanical work, other employees, including one JohnHarden, from the electrical department were assigned to hook up the machines, inthe process altering them from 220-volt to 440-volt power used in the new plant.These facts afford very persuasive proof that Chambers made a difficult but legitimatechoice of Murphy on the basis of comparative performance and experience, whicheffectively rebuts the case of General Counsel.28"For the samereasons,he apparently did not consider transferring Henry and Taborto other categories of work, such as stripping and other small assembly work, which jobswere not then operated full time.asAt most, he had been placed in charge of the night shift of the motor repair section,working with one helper, for a week in 1964 while Pridemore was on vacation.27Chamber's rating comments on Berry and Pridemore were somewhat more favorablethan on Murphy, since he told management that Berry would make a good group leader,aftermore technical study, and Pridemore was already acting as a night-shift groupleader ; he made no such recommendation for Murphy. Both Berry and Pridemore weregraded as "class B," while Murphy was "class C," in electrical service and maintenancework.Shuler had a separate classification of class D motor repairman, and had moreexperience in this work than Murphy.28This conclusion is not weakened by Respondent's retention of Harden, a new worker,afterMurphy's discharge and the inception of the strike, and its failure to try to getMurphy back to work. On this point Chambers testified credibly, and I find that: Hardenwas hired as a temporary worker about July 1 to do maintenance work at Phico in con-nection with the move. Before the strike, management would not let Chambers put himon as a permanent employee, because regular work in the department was slack.However,after the strike reduced Chamber's work force from 17 on August 11 to 2 or 3 people,Chambers was allowed to make Harden a regular employee because of his past experienceon motor repair, as a partial replacement for the experienced Butcher, Berry, Cole, and GUYAN MACHINERY COMPANY607The economic purpose and justification for the above layoffs is further shown bythe following facts in the record: In the period just before the move the electricaldepartment had been operating on a 7-hour day, due to lack of outside work.How-ever, Chambers did not keep his force at work making components for inventory, likeother departments, as he had done in past slack periods; instead of reducing his workforce of 20 at that time, he kept them busy cleaning and lubricating machinery andotherwise preparing for the move, and during the actual move in the July 1-1Speriod he laid off the women for only 21/2 days. Just before the move got underway,he returned the nien to an 8-hour day to handle the extra work of altering motors andmachines in all departments to run on the 440-volt power supply at Phico. The dis-charges of August 8 reduced his work force to 17, but the strike cut it at once to 3.After unsuccessful attempts to get back some of his experienced workers, as foundabove, Chambers was compelled to hire five inexperienced replacements before theelection, and one after it.At the time of hearing all of these were still classed aslearners.Working in the new setup and with his workload still below normal,Chambers found that as late as February 1965 he could handle the department'swork with a force of only 10 employees.2.Resistor department terminationsIn the early months of 1964, the resistor department had been experiencing itsgreatest lack of work since 1962, and in accordance with company policy, ForemanHarry Slater put his work force of 19 on a 7-hour day, rather than lay off workers,keeping them busy making resistors for stock, cleaning machinery, and doing otherodd jobs in preparation for the move.Notwithstanding, employees complained inApril and May about the reduced workweek and some talked about getting full-timework elsewhere. In May Slater talked to Shell about the complaints and how to avoidpossible loss of good workers. Slater suggested a layoff and return to an 8-hour day atthat time, but Shell told him about the plans for a layoff after the plant move, andsaid Slater should not lay off people then because all would be needed in connectionwith the move, that Respondent was also hiring temporary employees to help withthat, and that Slater could send some regular workers to the new plant to prepare forthe move. Slater sent one man to Phico for that work. During the move of July 1through 10, Slater laid off some of the women for a week, as there was no productionwork for them during the move.Slater laid off Eva Thompson, Elizabeth T. Johnson, and Arleda Gore on the 8th.Thompson, a woman in her 60's, had worked for Respondent since 1944.At termi-nation she was classified as a coil seat welder which job required her to weld a V2-inchseam on a small coil.While she was the only worker in that specific classification,the department at Phico had several other day-shift workers, including Albert Dona-hue, who also did light welding. Slater selected Thompson for layoff because (1) inthe recent past he had trouble in supervising her work, in that she often failed tofollow instructions, which required constant followup on her work, and was slowto take suggestions; (2) her production was less than other workers; and (3) her paywas over the maximum for that job. Since 1962, Slater had rated her for pay pur-poses as only average in the factors noted on the rating sheet, finding that while sheknew how to do her specific job, she did only the work assigned to her and showedno desire or ability to improve.While she showed some improvement in 1963, thistrait continued into 1964, when he noted the necessity of continued followup on herwork, and observed that her rate of production on both regular work and rush jobswas slowing down despite several warnings about it, in which he told her he mighthave to release her if her attitude and unit-time did not improve.He did not lay heroff on these occasions because after each warning her work did improve for a shorttime.During her three ratings for pay in 1962 through July 16, 1964, she did notreceive any merit pay raises, because since 1962 she had been getting higher pay thanthe maximum pay listed for her job.After her layoff Albert Donahue, classified asassembler-welder, took over her work in addition to his own, and was far moreefficient, as he did her job in two-thirds the time she took, and was also a lower paidemployee.Donahue had been a janitor in the old plant, but was transferred to theassembler-welder job at Phico.Sam Garrett, who went on strike. Chambers tried torecallGarrett and Berry withoutsuccess, and could not reach Butcher.He admits he could have used Murphywhen thestrike started, but did not try to recall him personally, as he wanted the more experiencedmen.When Respondent formally recalled Murphy in October hedid not return.As thestrike went on, Chambers was compelledto hire some inexperienced replacements, all aslearners. 608DECLSIONS OF NATIONAL LABOR RELATIONS BOARDThere is no proof that Thompson took any part in the union activities, except totalk about it to other workers, like Mary Jane Henry and group leader Charles Clark,when they broached the subject.The substance of the conversations does not appear,hence I cannot infer that Respondent learned through Clark or otherwise thatThompson was a union adherent; to the contrary, the only reasonable inference is thatshe was at most noncommittal about it until she signed a union card about 10 p.m. onAugust 8, after her discharge, at her home, at the request of Mary Jane Henry.There is no proof that Respondent knew anything about this until Thompson appearedon the picket line during the strike.Even if I drew a very weak inference thatRespondent suspected her of union sympathy, from the mere fact that she may havetalked to Clark on the subject of the Union on one or more unidentified occasions,themeager case of discrimination which might be constructed from this is morethan adequately met by the cogent facts noted above that the mass reduction in forcewas part and parcel of the efficiency and modernization program which included themove to Phico, and that Thompson was chosen for layoff only because she wasslowing down, becoming less amenable to supervision, and for these reasons and herhigh pay it was not economical for Respondent to continue to keep her when her workcould be done as well or better by another worker at less cost.Elizabeth T. Johnson began to work for Respondent in 1950, and throughout heremployment built small resistors in that department. Just before her layoff, Slateralso had Violet Shell doing the same work, and he chose Johnson for layoff andretained Shell as the better worker, because within the past year Slater had beencompelled to caution Johnson several times about slowing down in her work, andalso warned her that she might be dischargedWhile his ratings of Johnson andShell were about the same in most factors from 1962 through July 1964, Johnsonhad been somewhat less impressive in her attitude toward her work and other workers,and willingness to cooperate with supervision; her ability to cooperate deterioratedin 1964 in that she was more reluctant to take suggestions and obey orders, and attimes rebelledagainsttrying to learn other work when assigned to her; 2s in addition,she had reported for work several times with the appearance of being drunk and hadbeenwarned about it.On one occasion, when a flood in 1963 destroyed her homeRespondent had given her time off to procure some emergency clothing andutensilsfrom a local church, but she appeared at the church under the influence of liquor,and when this came to the attention of management, Slater wanted to discharge herat once for disgraceful conduct, but relented and kept her on when she pleaded foranother chance.On one occasion in early 1964 she came to work so far under theinfluence of liquor that she could not talk, and Slater told her she was discharged onthe spot; when she explained that she had domestic troubles, he let her sober up andgo back to work, but warned her against a repetition.After that, her attendance wasspotty, including 1 week's absence for illness.As against this behavior and less thansatisfactory work performance, Shell's production was better, she was willing to tryand learn new jobs, her response to supervision and suggestions was good, and herattendance was good.On a comparison of the two records, Slater chose Johnson asthe worker he could best get along without, and kept Shell as the more desirable inall respectsThe record shows that Johnson first learned about the Union at herhome from Carl Murphy sometime during the week of August 3, and that she signeda card for him on August 6 or 7, but the place or circumstances of the signing arenot shown. In view of the covert nature of the union solicitation found above, Icannot reasonably infer from this limited, outside union activity that Respondent knewof or suspected Johnson's union adherence, and as against the same thin implicationor suspicion of such knowledge which I assumed on the basis of Thompson's limitedactivity, I must conclude that Respondent has adduced cogent proof of its choice ofJohnson for layoff solely from legitimate economic motives which adequately rebutsGeneral Counsel's proof tending to indicate a discriminatory motive.Arleda Gore was a fairly new employee, hired in October 1963.At discharge shewas the only worker in the classification of small coil winder, which she wound on alathe.In January and April 1964, Slater had given her good ratings for pay purposes,indicating that she did good work and would improve with experience, on the basisof which she received intermediate raises as a learner on February 1 and April 16.Through the first 4 months of 1964, she had been making small heater coils for stockpurposes, until that stock had built up enough to last for a long time. In this respecther work was seasonal, and since the stock was built up, Slater chose her for layoffAt Phico, there was not enough regular work to keep Johnson busy on her regulardoing cleanup`work on occasion'. GUYAN MACHINERY COMPANY609because she was one of the newest workers and he had no other work to give her,and did not know when it would be necessary to resume production of heater coils.30Thus, though he considered her a good employee, he chose her for layoff solely forlack of work in her partciular job; he could not transfer her to other jobs, as she wasnot trained to do other types of work in the department.31There is no proof thatGore engaged in any union activity or even discussions in the plant or elsewherebefore she signed a union card on the night of August 8, after her discharge, at hermother's home in the presence of the two Henrys,Rice, and Tabor.Gore admittedshe never heard talk of the Union in the plant before that event.General Counselperforce must rest his claim to employer suspicion of her union activity on the factthat during the week of August 3, Gore ate lunch with Eva Thompson and MargaretIngram at times,occasionally met Elizabeth T. Johnson when the latter had to getparts from her, and had her clotheslocker near those of Mary Jane Heniy,Tabor,Ingram, Thompson,and Johnson.However, these facts without more can raise onlya small suspicion,far short of a legitimate inference,that mere association with theseunion adherents(whose union activities were mostly covert)may have tagged her asa union sympathizer in the employer's eyes.This suspicion is not proof,of course,hence this lack in itself must cause General Counsel's case as to Gore to fall;but evenif I were to assume some employer suspicion,the weak inference of discriminatoryselection arising therefrom is more than adequately overcome by the above circum-stances showing that economic reasons were the sole motive in her choice for layoff.32On the basis of all the above facts and circumstances,I conclude that GeneralCounsel has not sustained the requisite ultimate burden of proving on the entirerecord that Thompson,Johnson,and Gore were laid off foi discriminatory reasons.I therefore grant Respondent'smotion to dismiss the complaint as to them.3.Hydraulic department terminationsIn this department Foreman Jack Queen laid off Joseph Rice,Elmer R. Callaway,and Dewey Crum. Rice was a hydraulic repairman who had worked on and off aboutfour times since 1960 for Respondent,his last employment beginning in January 1964.On March 21,1964, Queen rated him as a learner,appraising him as a good worker inall respects,noting only that his quantity of work could be improved.On this rating,he received an intermediate pay raise on April 16, 1964.However,when first ratedas a regular worker in grade on July 27, 1964,Queen indicated his attitude was stillhigh, and quantity of work had improved,but quality and all other factors haddropped appreciably,and Queen reported that he had not been taking advantage oftraining aids he had acquiredQueen testified that, after the Match rating, he hadbeen allowed to handle more repair jobs on his own,but the repair records indicatedan increase in the number of rejections of his jobs on the testing line for faulty repair,far more than three other men doing the same work.Since his work required not onlyiebuilding pumps and related equipment,but testing to make sure of proper reassem-bly with careful attention to sealing,increased rejections were a clear indication ofpoor quality of work; the rework time for correcting defects also affected the quantityof his final production.In checking on his problems,Queen discovered that Ricehad trouble in properly reading meters and measuring devices used in the repair work.On the basis of his drop in quality and other performance factors between March andJuly 27, which had been discussed with assistant foremen, Queen had concluded bythe latter date that Rice should be laid off,after the move,and that he would keeprepairmen Arthur Fraganino,Michael McDonald,and Stewart Adkins, whose per-formance in all respects had been far better in the same period and showed steadyimprovement.33Although the incident did not play a part in Queen's decision, a sig-aoBefore Gore was hired,Slater had always assigned other employees to do her workpart time,and at her termination he thus had four or five other workers who could dothat work,which was a comparatively simple operationAfterher termination,she nasnot replaced,but her work was done by others,as in the past.iiThe same limited ability figured in the selection of Thompson and Johnsona2 In reaching this conclusion as to the three women, I have also credited testimony ofSlater that he did not try to transfer them Into other parts fabrication,, because they hadno experience In those jobs, and the amount of work in each was slack In any event. Atthe layoff date,the resistor department had 19 workers, and at time of hearing it wasoperating with 17.m Due to Queen's unfavorable comments, management on July 29 did not give Rice amerit raise at that time as a graded employeeRice asked Queen for such a inise onAugust 5,but Queen said he would have to wait until September,6months since hisMarch raise,when he would be rated again In contrast,both McDonald and Fraganinoreceivedmerit raises on June 1, 1964,on the basis of their superior performance andratings 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDnificant instance of Rice's recent poor work came to light the morning of his dis-charge, when a motor previously repaired by him was received at the shop with a sealburned out.Queen watched the motor torn down by other workers, and when itappeared that the important seal had not been properly made and installed, he calledit to the attention of all the repairmen, including Rice, to show them how to avoid itin the future.When Queen then checked the repair record, and learned Rice haddone the job before, he called him aside and criticized him for it, telling him he didnot appear to be a qualified repairman; Rice apparently did not dispute the fact thathis work had been faulty.34On the basis of these facts, I am satisfied that Queen hadgood reason long before the union campaign to choose Rice for layoff, and that he infact made that choice on August 7 and 8 only on that basis, and not because of Rice'sunion activity which had been covert and outside the plant for the most part.Respondent's proof, plus Rice's own admission on this subject, adequately rebut theweak case as to Rice adduced by General Counsel.Callaway began work for Respondent in 1955, and at his discharge had accumu-lated 11 years of service and experience as a welder. Prior to 1964, he had been asatisfactory worker, for in 1962 and 1963 Queen had rated him high in all factorsfor pay purposes, except amount of work produced, which Queen reported he couldimprove.On these ratings he had received merit raises which brought him in 1964to the top rate for his job.However, at his May 1964 rating, his supervisors (Queenand Brewster) considered that his attitude, dependability, and general job knowledgehad depreciated considerably, reporting that he had become temperamental, whichat times affected the speed of his work, and that he had expressed dissatisfaction witha 7-hour day in the department.Queen had also talked to him frequently in the lastyear about spending too much time on each job, and his tendency to spend excessivetime in talking with other workers, which affected both his and their work.OnThursday, July 30, 1964, Callaway had asked Queen for a raise, but Queen told himthat he could not give him one, as he was already getting the top rate, and that if hewas not satisfied with his pay, he had better find another job.The next day, withoutnotice to management, Callaway was absent a half day, visiting two mines to applyfor work.When Queen asked him about the absence, Callaway said he had been jobhunting, as Queen had suggestedQueen replied that he should hunt jobs on his owntime, and if he did it again, he would be dismissed.Although Callaway was appar-ently the only full-time welder in his department, and had been working a full 8-hourday both before and after the move, Queen chose him for layoff because of thepreviously noted deficiencies in performance as a top paid employee. I am also satis-fied that Queen had in mind his abrupt absence without leave for job hunting at theend of July.While Callaway was on vacation in June, a younger worker, Ira Moore,was assigned to his work as a temporary welder, and had done satisfactory work,with none of the visiting or time-wasting indulged in by Callaway.After his dis-charge, Moore, a former toolcrib attendant, was made the full-time welder, as his oldjob had been eliminated in the move.35When Moore went on strike, Queen tried toinduce him to return without success, so had to hire a replacement several weeksafter the strike started.Since Callaway was one of thoFe whose union activitiesoccurred outside the plant and was limited, circumspect, and on his own time insideit,and there is no direct proof or valid inferential support for a finding that Respond-ent knew or suspected his union activity, I conclude that the proof showing theeconomic reason as the sole motivation for his choice adequately rebuts the slim caseto the contrary adduced by General Counsel.Dewey Crum had been the shipping and receiving clerk in the hydraulics depart-ment since 1957. In the old plant that department had handled its own receiving andshipping, but when the new plant was planned, Queen assisted in the layout work andknew that this function would be consolidated in a single. central location in themachine department and handled by workers of that department, which would elimi-nate Crum's job.After the move, Queen chose him for layoff for this reason andalso because his work in the old plant had not been satisfactory, in that he wasreluctant to do cleanup work in the department, trying to avoid it by stretching outhis packing and shipping work.Although his work had been satisfactory in 1962 andmost of 1963, his ratings for merit pay raises had dropped off between October 1963and May 8, 1964; both Queen and Brewster had reported general lack of ambitionand diligence, with failure to improve his work speed.He was apparently not con-34 In testimony admitting this incident, Rice tried to excuse it by saving that a burnoutof a seal could occur at any time, but he did not deny that this instance had been dueto the defect found byQueen, andhe admitted he had had similar burnouts on his repairjobs before.iw In laying out the new plant,Respondent consolidated several toolrooms in one locationas part of the stockroom,which allowed for some consolidation of jobs, too. GUYAN MACHINERY COMPANY611sidered for transferto the machine shop shipping-receiving group at Phico, for thesame reasons;thereisnothingto show that the machine department had openings inthatwork after the move.Considering that (1) Crum'sunionactivity had beenlimited tosigning acard on August 6 or 7 outside the plant, and speaking inside toonly two employees about it in the few days before, which was of a piece with thelimited and covert union activity found above, and thus permits no more than asuspicion that Respondent knew about it, (2) he was a well known former UMAadherent whose activity in 1958 had not caused any reprisal against him in the inter-vening 8 years, and (3) Brewster's isolated inquiry of Crum about concerted activitiesof the night machinists has been found uncoercive in its complete context, and wasapparently not an attempt to probe into Crum's own union activity or views, I mustconclude that the clear proof of economic motivation for his termination shown byRespondent adequately rebuts the slim case of discriminatory motivation adduced byGeneral Counsel.My conclusions that the economic situation controlled in selection of the three menare also strengthened by the additional facts that. Before the move, the hydraulicdepartment had been on a 7-hour day, due to lack of business from the mining con-cerns which normally sent in a large volume of pump and hydraulic equipment forrepair.Before August 8, the department was operating with about 20 employees invarious classifications.However, of 18 separate job classifications listed on companyrecords for the department, Queen had been operating with 5 not filled with separatefull-time employees:department group leader, machine tool operator, machinistgroup leader, and honingmachine operator.At the time of the hearing he wasoperatingwith 15 workersatmost, includingone valve tester, Daniel Hall, who hadless servicethan Rice, but who worked fast and learned rapidly, and was able to dothis job as well as rungrinding machines.Hall was kept, of course, over Rice,Callaway, and Crum, becausenoneof them knew that work, and, in any event, hewas far more desirable,and versatile on the basisof comparative productivity, whichwas the maincriterion governingQueen's selections.Queen never replaced any ofthe three laid off.On the basis of all of the above facts andconsiderations,I conclude that GeneralCounsel hasnot sustainedhis ultimate burden ofproving adiscriminatory dischargeof Rice, Callaway, and Crum,and I therefore grantRespondent's motion todismissthe complaint as to them.4.The machine department terminationDana Gillman first worked for Respondent from 1950 to 1952, and returned in1955 after military service. In the last year before termination, he was a night-shiftmachinist under Foreman Keith Garretson, doing general machine work in repairof-mining machinery.Up to termination he had accumulated 10 years of machinistexperience and was the oldest in experience on night-shift, but not in the wholedepartment.Shortly after he was alerted to the need for eliminating two men fromthe department, Foreman Glenn R. White chose Gillman for layoff,3U after con-ferences with assistants Garretson and Odis B. Adams, mainly because of his fre-quent absenteeism and constant refusal to continue to work overtime on rush jobs hehad started during his, regular night-shift, which compelled his foremen to assignother workers to finish the jobs on overtime; this occurred so frequently in 1964 thatthe latter workers began to complain about having to finish Gillman's work, and atleast two even flatly refused to "carry the load" for him. In addition, Gillman hadbecome temperamental, showing repeated reluctance to handle certain types ofwork, at the same time complaining when younger men were given jobs he liked Inaddition, in July 1964 he had become careless in handling certain machines, resultingin breakage of tools on a lathe and a boring mill, so that foremen had to assign othermen to these machines, which further limited the work which he could be given.Hisrefusal to finish rush jobs on overtime caused so much grumblingamongnight-shiftworkers in June or July, that Garretson asked White to do something about it.Whitetransferred Gillman to the day shift for 1 week, putting a day-shiftman on at night.Toward the end of that week, when White asked Gillman how he was getting along,Gillman complained that he could not sleep at night, having been working night shiftso long, andalso complained about the company doctor and other working conditions,saying the employees should have other benefits.White replied that everyone looked36Before August 8, White had settled on Gillman and one other man, but laid off onlyGillman, whenShell finally told him on the 8th that onlyone man should be releasedfrom his department212-809-66-col. 155-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor "Utopia" and he hoped the workers would get all they wanted. Since the dayman shifted to Gillman's night job was also complaining, White returned both to theirnormal shifts the following Monday. It appears that much of Gillman's attitude andtrouble stemmed from a nervous breakdown in 1962, with prolonged absence forrecuperation.On return, White exempted him from all overtime plus Saturday workfor a period, pursuant to his doctor's recommendation.When the workload built up,Gillman consented to work overtime an hour or two a night on rush work, but con-tinually refused to work through, which caused the assignment of other men to finishhis work as aforesaid, and created resentment among them.This irritated his fore-man to the point that he quit asking him to finish rush jobs during the night, but askedWhite to terminate him. Since most rush jobs came on night shifts, this seriouslyhampered the nightwork, particularly since Gillman was the most experienced onrush work and could handle all machines (except the boring mill).During early1964, Gillman's quality of work declined because he tried to rush his work to get itdone during regular hours; his insistence upon doing only certain work continued, andhis carelessness in handling machines became noticeable just before the move, whichaffected the quality and accuracy of his jobsConsidering these deficiencies, and thefact that in 1964 he was receiving top pay for his job, White decided to release himbecause he was far less desirable than several younger men doing the same work atlower pay rates, but who had proven far better in amount and quality of production,ability to take on new work, and readiness to cooperate in handling rush or overtimework.37The only factors in his favor appeared to be that his record of absenteeismhad improved somewhat in 1964, and his long experience enabled him to do satis-factory work on routine jobs using conventional machines, if he was allowed to choosethe job, but these factors were far overweighed in White's appraisal by his otherdeficiencies and the dissension he caused in the department by his attitude towardhis work, particularly his refusal to do the necessary overtime jobs.While Gillman's activity for the Union, like that of Mary Jane Henry, and others,was far from open and notorious but rather covert, it is clear that Respondent waswell aware of his open dissatisfaction with working conditions, his apparent preferencefor working under union conditions, and his prominence in the concerted presentationof grievances by the night-shift machinists.While this activity raises some suspicionthat the layoff of Gillman with eight other union adherents was disiriminatory andimpels a careful investigation of Respondent's stated reasons for his termination, thesignificance of his recent concerted activity becomes far less in light of credible testi-mony of White and Gillman's admissions that Gillman had been openly active in the1958 strike, with others from the machine department, and there had been constantbut sporadic talk among workers about a union in the plant ever since, but Respond-ent had never taken any retaliatory action against them.Considering all of thefacts and circumstances pro and con, I am still brought to the conclusion that thecogent facts adduced by Respondent as to Gillman's marked recent decline in overallperformance, attitude, and usefulness, despite his long service and experience 38 andreceipt of top pay for his job, which was presented by his foreman as the sole motiva-tion for his selection for layoff, are sufficient to rebut theprima faciecase of discrimi-nation adduced by General Counsel. I therefore grant Respondent's' motion todismiss the complaint as to his termination 3937White had Julian Hill, Robert Runyan, and Scott Craddock in the same classificationas Gillman.Craddock, who was the day man exchanged with Gillman for a week as foundabove, was doing the same work as Gillman, but on the day shift. The ratings of thethree for merit pay had been generally better than Gillman's and their tendency to improvewas noticeably better.38 I have also considered the facts that: When notified of his termination, Gillman notonly reminded White of his long experience, but asked him and Burdette for a letter ofrecommendationRespondent gave it to him October 14, 1964, advising a railroad com-pany of his length of service and that it considered Gillman qualified as a journeymanmachinist.But this recommendation, recognizing his basic qualifications, does not detractfrom the clear proof that in the period before his termination his work had deterioratedinmany ways, as found above, and that this alone motivated his selection for layoff39Other facts support the validity of Gillman's layoff* Before the move, the machinedepartment had been running a 7-hour day, due to depressed workloadBefore the layoff,White had about 45 workers, 28 on day and 17 on night shift.When he returned to workfrom the hospital on August 17, he found only 8 or 10 workers in the department, andhas since hired about 15 replacements for strikersAside from the depletion caused bythe strike,White found that the loss of Gillman did not affect his operations at all GUYAN MACHINERY COMPANY6135.The supply department terminationRay Lambert was hired in November 1958, and worked during most of his employ-ment as supply clerk under Supply Foreman James R. Jeffrey.Early in 1964,Respondent at his request tried him outas a salesmanon a route in Kentucky, butafter 2 weeks he gave that up because it kept him away from home too much, soRespondent tried him out as a truckdriver, and then returned him to the clerk's job.Jeffrey chose him for layoff because he was the least desirable of the four men in thedepartment, in that he was a slow worker, had a poor memory for parts which hehandled, and appeared to lack ambition to improve himself, as by taking advantageof the opportunities for improvement which Respondent had given him. In addition,inApril, Jeffrey had decided to discharge Lambert because he had frequently beenleaving work without notice.However, when Assistant Manager Burdette told Jeffreynot to do it then because he would need all the help he could get in moving the ware-house and its stock to Phico, Jeffrey then reprimanded Lambert, warning him againstrepetition of this practice.Late in July 1964, Jeffrey had also criticized him abouthis work. In terminating Lambert, Jeffrey also considered that his general perform-ance during 1964 up to his last pay ratings was only average, much less impressive thanthat of two other storekeepers, who were harder workers, more efficient in their han-dling of stock and supplies, much more adaptable, ambitious, and willing to try anyjob, and thus promised more improvement.Lambert joined the Union outside the plant, and hisunionactivityinside was limitedto a singlesolicitation of one employee, but the circumstances and place of that eventare not shown, nor does it appear that Respondent or its supervisors learned of this inany way; in view of the general covert nature of the solicitation found above, andDillon's instructions to union adherents along that line, the only reasonable inferenceis that Lambert's single solicitationwas also covert. In this posture of the record, theeconomic reasons adduced by Respondent for Lambert's layoff assume controllingsignificance,and the proof thereof is adequate to rebut the slim circumstantial caseto the contrary adduced by General Counsel.The economic nature of Lambert'slayoff, and lack of discriminatory animus toward him, is further shown by creditedtestimony of Jeffrey from which I find that: Before the layoff, supply department hadsixworkers, and operated with five until August, when it had to take on additionalduties partly due to the strike, for which Jeffrey hired one Roger Epling as replace-ment for Lambert, but only after Respondent had made unsuccessful efforts to con-tact Lambert to get him to return. I therefore grant Respondent's motion to dismissthe complaint as to Lambert.Generally attacking the'alleged economic motive for the layoffs, General Counseland the Union point out that the costly construction of the new plant, plus the cost ofmoving into it, and installation of new machinery at a cost of about $87,000, all occur-ring while Respondent's business was depressed in the early months of 1964, with mostdepartmentsrunning ona 7-hour day, is hardly consistent with the claimed economyin layoff of only 11 workers, all of them union adherents, particularly where the rec-ord shows that foremen were not asked to figure the expected economy in their respec-tive departments, some admitted they did not even know the reasons for the layoff,and Shell's own estimate of the overall savings from the layoff was only about $50,000a year, a small figure in comparison with the heavy building, moving, and expansioncosts incurred.General Counsel also argues that announcement of a general wageraise onAugust 6, 2 days after the union campaign began, and 2 days before thelayoff, and the actual grant of it August 16, not only was coercive action violating theAct, but also was an added expense inconsistent with the alleged economy of the moveand layoff.At first glance, these circumstances tend to indicate that a layoff savingonly about $50,000 might be false economy, raising the suspicion that the financialaspect was not the true reason for itOn this point, however, the record clearly showsthat the overall expansion and modernization plan had been legitimately conceived,planned, and most of it carried out, long before the union campaign began, and thatthe layoff was the last step in it.All the foremen knew, some from their part in plan-ning the new plant layout (like Jeffrey and Queen) and all from their discussions withShell before the move, that some reduction in force would be made in all departments,both because of consolidation of functions in the new plant and for overall `efficiency.Hence, it is not significant that they were not asked to figure, and did not know, spe-cific savings from a layoff for their departments, for that was obviously the function oftop managementin itsplanningOn the general picture, Shell testified credibly thatthe saving from a layoff was only one aspect'of the overall economic objectives, andthat the new plant was built, despite slack business, because it was part of a long-rangeplan, in which Respondent projected that with no more than a constant level of vol-ume of sales and service over a long period, a reduction in overall cost might be 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpected from more efficient operation with fewer workers in a modem plant, and inaddition its larger size would allow for expansion of its line of productsand servicesas business warranted.While this is general, and perhaps self-serving, testimonyabout long-range planning, I cannot ignore it, for it is well settled that the Board can-not substitute its judgment for that of the employer on business decisions and opera-tions and their necessity, and in the circumstances I cannot say that Shell's testimonyand documentary evidence, which indicated that this planning had been in progressover several years, was not credible or merely pretextuous. It is well known that inthe modern business world, with its changing technological aspects and constant strug-gle of employers to remain competitive, modernization and expansion plans are neces-sary, are always costly at the outset, and often involve reductions in force, all in thehope and expectation of future efficiency, economy, growth, and increase of profitmargins. I am satisfied (and General Counsel does not dispute) that Respondent's.move to Phico was a legitimate business operation, and further that one normal aspectof it was a layoff which Respondent naturally used to get rid of its least desirable work-ers from the standpoint of efficiency, productivity, general value, and other normalpersonnel considerations 40While the timing of a general wage raise in the midst of an economy move, as wellas a union campaign, raises some suspicions as to the motive for it, testimony of vari-ous witnesses of General Counsel,41 as corroborated by testimony of Burdette andvarious foremen, indicates, and I find, that: It had been Respondent's policy since1952 to give general wage raises shortly after employees in the various mines in thearea received similar raisesThe employees were aware of the policy, and after theminers got a raise effective April 1, 1964, there was general speculation in the plant asto when the employees would get theirs.When Rice talked to Foreman Queen onAugust 5 about a personal raise, they also discussed the recent miners' raise, theincreased cost of living, and the fact that Respondent had always matched theminers'raise in the past with one for its own employees.When Gillman heard rumors sev-eral months before the move that Respondent might give as muchas a 10-cent generalraise, he told Shell at one point that such a raise would not even offset the added costof travel to the new plant.As soon as the miners' raise wentinto effectApril 1, Bur-dette suggested that Respondent match it shortly, but Shell decided to give it after themove was completed, because it would then coincide with any increased travel expenseof workers at Phico and decrease the likelihood that they would ask for a special raiseafter the move to cover that expense. Since all departments had been moved, andsome were in production, by August 8, the announcement of thematching raise onAugust 6 to be effective August 16 is consistent with this determination (which wasmade in May, long before the union campaign) and doesnot appear unusual42-While the raise costing about $30,000 a year at first appears contrary to the economyobjective, Burdette explained away, the inconsistency by his testimony thatthe raisefollowed Respondent's longstanding and well-known policy of matchingminers' raises,and after due consideration in July Respondent had concluded that its cost would beoffset at once by the total savings in man-hours due to the layoff (about $50,000) andmore than offset over the long run by the more efficient handling of the workload byfewer people in the new plant. Since the employees clearly expected the raise after-the miners got theirs, and in light of the credible business explanations given by Shelland Burdette, I must conclude that the raise announced August 6, and effectiveAugust 16, was not reasonably calculated to coerce employees, either in their decisionto adhere to the Union, or in the decision to strike, nor does it depreciate the cogentproof indicating that business and economic considerations were the sole motivationfor the August 7 layoff. I therefore grant Respondent'smotion todismiss paragraph5(e) of the complaint dealing with the raise.toAnother circumstance supporting the economic motive is that testimony of Shell andthe foremen who made the selections show that, absent the modernization plan with itsmove and layoff, the employees chosen would probably have been kept at work, for man-agement did not consider them clearly undesirable, but only the least desirable atthat time.111 credit testimony of Callaway, Rice, and Gillman."The decision in May (or even August 6) to make the grant effective August 16-cannoton any theory be said to have been made with intent to induce the workers to abandon thestrike, as General Counsel contends, for there is nothing to show that Respondent knew,even as late as August 6, that a strike would occur on the 12th ; the decision, of the-Union and employees on that point was not made until the afternoon of the 11th at a_private mass sleeting. GUYAN MACHINERY COMPANY615C. The nature of the strikeI have found that the record does not support a finding that the above 11 employeeswere terminated on August 8 for other than legitimate economicreasons.I also findfromtestimonyof numerous witnesses of General Counsel, including Union AgentDillon, that the employees struck on the 12th, in part because Respondent failed tocomply with the Union's request for recognition, but mainly as a concerted protestover the August8 discharges43As there is no proof that the Union had majoritystatus onor before August 12, I cannot find that Respondent's refusal to talk to orrecognizethe Union for any purpose on the 11th or 12th was unlawful.44 Therefore,I must conclude and find that the strike occurred solely because the lawfuleconomiclayoffs of August 8 and hencewas aneconomic strike in its inception.The effect ofRespondent's later overtures to the strikers and discharged employees will be con-sidered below.1.The case of William K. HenryHenry was hired in August 1962 as a day-shift toolroom operatorin the machinedepartment,working under Assistant Foreman Odis B. Adams.He later took on theduties of tool grinder, but was handling only the toolroom at Phico after the move andup to August 12 45 Aftersometalk in July and early August in the plantand outsidewithMary Jane Henry and other employees about joining a union, Henry signed aunioncard at his home on August 4, andthenpersuaded several other employees tosignat the plant on August 4 and 6, as found above, but in view of the covert nature ofthe union discussionand solicitation found above, and the lack of proof that anysupervisorever talked to him about the union activity or his partin it, or his unionviews, I am unable to form anythingbut a meresuspicion that Respondent knew orsuspectedhis unionactivity before he went on strike on August 12.Henry was not laid off on August 8, but when the strike began on August 12 hewalked out with employees from other departments.When he first left the plant toget thestrike signalfrom employee Newman Skaggs, President Shell, Assistant Man-agerBurdette, and Personnel Director O. E. Jenkins were standing in the roadway out-side theplant.After getting the signal, Henry went back to the plant with otherworkersto gettheir clothes.As he did so, Shell asked him if he was going out, too.Henry replied that he was. Shell shook his head in a negative way, saying, "Well, goon anddon't ever come back."When Henry continued toward the plant, Shell askedif he was goingback, pointed toward the road, saying, "It is this way, isn't it?"Henryreplied, yes, but that he had clothes inside.Henry got his clothes and came out to jointhe picket line.As he came out the second time, Shell pointed to his head, and said,"Think, man, think."Henry has remained on strikeever since.General Counsel argues that Shell's actions and remark "go on and don't evercome back" show an illegal discharge because of Henry's participation in the protectedconcerted strike action.There are several weaknesses in this position.First, for rea-sons stated above, I am unable to find that Respondent knew or suspected that Henryhad been engaging in union activity before the 12th. Second, Shell's credible testi-mony indicates that his first knowledge of the strike came aboutnoonof that daywhen he overheard some workers say that they were going on strike, as they went outthe door.When he went outside and saw that a good part of the work force had sud-'a I have found no other conduct of Respondent before or at the layoff which amountedto coercion or otherwise violatedthe Act,and which could be reasonably related to theemployees'later concerted activities.In fact, no union adherent or official indicatedcredibly that any of the alleged coercive conduct analyzed above caused or contributed tothe strike." General Counsel does not claim that the refusal amounted to an unlawful refusal tobargain,but only that it showed continuing union animus which throwslight backwardson the motive for the layoff.However,as I have found that Respondent had unionanimus before the layoffs,but did nothing to implement it in an unlawful way beforeAugust 8 or on that date,the mere refusal to recognize the Union cannot convert anexisting lawful union animus into an unfair labor practice.General Counsel cites noauthorities which would require this conclusion.'sAt Phico, his grinding machine was not supplied with power until August 8, butForeman White had promised that after it was, Henry would do grinding full time andanother man would handle the toolroom. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenly gone on strike, he was upset.46Aside from his remarks to Henry, his only reac-tion was to point to his head, as some workers went by him, and say, "Think, men,think"; when he saw Frank Pridemore, a night-shift meter repairman, go out, he saidto him, "I am kind of surprised at you." In view of the suddenness and extent of thewalkout, Shell's shock and concern about it was only natural, and in the circumstanceshis suggestions that employees think about their actions was reasonably indicative ofno more than shock and perhaps chagrin about it; his remark to Pridemore was notantiunion, but merely showed his surprise that one who had been given supervisoryresponsibility should join the concerted action 47In this context, Shell's querywhether Henry wasalsogoing out shows only surprise, not that he already knew of orsuspected Henry's prior union activity; and his single suggestion that Henry shouldnot return does not impress me as a deliberate remark indicating conscious intent toget rid of him that moment because he joined the strike or for past union activity, butrather an on-the-spot impulsive reaction showing disappointment and chagrin at thisaction.48This conclusion is further supported by the facts that (1) Respondent didnot give Henry his final checks on the 12th, but shortly replaced him in the toolroomcribwith one Alex Butcher, a temporary worker hired originally to help with themove, and turned his grinding duties over to workers who operatedallgrindingmachines in a central location, and (2) sent him his final checks on August 19 with aletter stating he had been replaced.These facts persuasively indicate that on the 12thRespondent still considered him as an employee engaged in an economic strike, pay-ing him off in full only after it replaced him, as it had a right to do.49 Further, whenRespondent wrote him on September 21, 1964, suggesting he pay premiums due Sep-tember 25 on his group insurance policy, he testified that he decided not to pay itbecause he concluded he would not be recalled since he had been replaced. In all thecircumstances, including the fact that I have found that the layoffs of the 8th were notproven illegal, I must conclude that Respondent has adduced cogent proof to showthatWilliam K. Henry was not discharged but left his work on August 12 as an eco-nomic striker, and was properly replaced thereafter, which is sufficient to rebut theslim case to the contrary made by General Counsel. I grant Respondent'smotionto dismiss the complaint as to the alleged discharge of Henry on August 12.2.The case of Margaret IngramAfter being hired in August 1961,Ingram worked at one job, making panels forresistors in the resistor department under Foreman Harry Slater until August 13,1964.She signed a union card at the request of Carl D.Murphy at her home onAugust 5 or 6, but apparently engaged in no other union activity, and there is nosubstantial proof that Respondent knew of or suspected her union adherence.Whenthe strike started on August 12, Ingram was at lunch and learned about it only onher return to her department.She worked the rest of that day, but before she left,Slater told her that he had arranged to pick her up and bring her to work the nextday if she wanted to continue working, the same as he was doing for other workers.4eWhile I am convinced that the Union telegram of the 11th put him on notice that astrike might eventuate,as he had already experienced one in 1958, the telegram did not,of course,pinpoint the strike date or time, and there is no proof that Respondent had anyknowledge of the strike vote and timetable for it arranged by the workers at their massmeeting of the 11th.That Respondent may have suspected a strike would come,but didnot know when,is also shown by testimony of Mooney that on the evening of the 11th,Foreman Chambers asked him something"to the effect if I knew anything about whattime we would go on strike," to which Mooney said he knew nothing about a strike.In all the circumstances,I do not consider this single inquiry a coercive action, butmerely a casual query by a supervisor,caused probably by the receipt of the telegram.47At times, Pridemore had been placed in charge of the night crew."If I were to infer employer knowledge on the 8th or earlier of his prior unionactivity, then the logical assumption from General Counsel's basic theory would haveindicated a layoff of Henry on that date, like his aunt and other active union adherents ;the fact that he was not argues not only lack of employer knowledge of his union activity,but also that he was retained because of intrinsic merit,and also that Shell's remarks onthe 12th were merely the result of surprise and chagrin at the action of a valued andretained employee.The record shows that assistant foreman Adams had complimentedhim on his work during July, and in the latter part of that month had put him in for araise which was approved effective August 16.49 SeeN.L.R B. v. Mackay Radio & Telegraph Co.,304 U.S. 333, 345.As will appearbelow, Respondent's letter of October 22, 1964, offering Henry full reinstatement,was senton advice of counsel to limit any possible backpay liability. GUYAN MACHINERY COMPANY617She replied that she wanted to talk to her husband and see what he thought about it.Slater suggested that if she decided to work next day she should call him at hishome that evening.When she did not call him and did not come in on the 13th,Slater called her late on the morning of the 13th, asked her why she did not call,what the trouble was, and if she was coming back to work. Ingram replied thatshe had not made up her mind about returning to work. Slater asked what herhusband thought about it, and she said he had not commented on it. Slater saidIngram was old enough to make up her own mind, that she should think it over,and if she wanted to report that afternoon she should call him and he would cometo pick her up.That afternoon Slater discussed with Burdette the status of hisdepartment, listing the workers who remained at work and those who were on strike.Slater told him about the morning talk with Ingram, and that he did not know if shewould return.As the personnel department had already hired several applicantswho could fill any of several jobs in the resistor department, including that ofIngram, Burdette had a replacement letter with final paycheck prepared for Ingram,and told Slater to take it to her home and talk to her, and if she was ill or indicatedshe would return shortly, he should bring the letter back, but if she was on strike,then he should hand her the letter and check. That evening, Slater went to Ingram'sneighborhood to talk to other workers to try to persuade them to return to work.After talking to them, he spoke to Ingram near her home in the presence of herhusband, Ray Ingram, asking her if she had made up her mind. She replied thatshe would not return to work, so Slater gave her the letter, saying Shell had toldhim to give it to her. She read it, showed it to Slater with the checks, and askedwhat she had done to deserve this, why she was replaced.He said he did not know.She asked if it was because of her work, and he said, no, that her work was good,he was satisfied with it, and he did not know when he could get anyone to do herwork as well, but that she was being replaced. Slater then offered the suggestion,"I do not think you are involved in this, and if I were you, I would not get involved."She answered, "What have I got to lose now," and that she would picket.Herhusband then said he did not care too much about her working, as he would ratherhave her at home, and he did not want her on the picket line. Slater concurred,saying, "I do not blame you, I would not want my wife mixed up in it either " Onthe 13th, Respondent already had one Barbara Horton, a new, inexperiencedemployee, available to do Ingram's work, and she did it thereafter during the strike.In September, Ingram received the same letter from Respondent as other employees,suggested she pay her insurance premium, but she did not pay it. She also receivedthe formal letter offering full reinstatement in October 1964, but refused to crossthe picket line to return.Since Respondent gave Ingram her final pay and indicated she was replaced, onlyafter she made it clear that she would not return to work while the picket line wasoperating, and I have found that the strike was economic in character, I must con-clude that Respondent legitimately replaced her after she became in effect an eco-nomic striker, and that all the pertinent and cogent proof indicates that she was notdischarged on August 13, but properly replaced as such striker.50 I therefore grantRespondent's motion to dismiss the complaint insofar as it alleges that she was ille-gally discharged and refused reinstatement.C. Respondent's attempts to recall strikers and laid-oft employeesAs soon as Respondent discovered the extent of the strike and its effect on thevarious departments, it made efforts to get the plant back into production, both byseeking to persuade various employees to return, approaching some who picketedand others who stayed away from work because of the picket line, and by hiringreplacements for those who did not return.As soon as the day shift went on strike,foremen in all departments talked to workers remaining to find out if they wouldcontinue to work, offering to bring them through the picket line in cars if they did.They also called workers on the telephone and visited them at home on the 12thand 13th, making the same inquiry and offer; Slater's talk to Ingram and othersfound above is one instance.Respondent made the same overtures to some who50 I do not considerSlater's remarks to Ingramaftergivingher the letteras anythingmore than his own views as to her satisfactory work and his noncoercive opinion aboutthe advisabilityof her decisiontomake commoncausewith the strikers, in which herhusband concurred.The reasonfor her replacement should have been obvious to her,when he gaveher the letter aftershe said shewould not return across the picket line.I grant Respondent'smotion to dismiss thecomplaint, insofar as based on Slater's remarksto Ingram. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the plantand indicatedthey wanted to work, but were afraid to cross thepicket line.In addition, Respondentsent letters,starting about August 13, to allstrikerswho were replaced (aside from employees laid off on the 8th),indicatingthat they had been replacedand enclosingfinal paychecks. I find fromadmissionsof Shell and various foremen that at the outset they concentrated their efforts onworkers whom they felt or learned to be unsympathetic with the strike and whoindicated they would work but for the picketline, andat varioustimesin the firstmonth or two of the strike they tried to get back specific experienced workers neededin their old departments, due to the difficulty of getting adequate replacements.General Counsel does not claim that the replacement letters to strikers amountedto illegal discharges, but argues that the various efforts to get workers back to workwere an unlawful attempt to break the strike, within the meaning of paragraph 6of the complaint, which alleges an unlawful discharge and refusal to reinstate onlyof the 11 employees laid off plus Ingram and William K. Henry. I find no meritin this contention.Paragraph 6 does not mention economic strikers, only the 11,Ingram and Henry. I have found the 11 were lawfully terminated, so that after the8th they were no longer employees; and it follows that if any picketed, they were atmost nonemployees making common cause with striking employees; I have foundonly Ingram and William K. Henry to be economic strikers and hence still employeesuntil replaced, and Respondent treated them as such during the strike.However,although not specifically pleaded, I consider the legality of the handling of the eco-nomic strikers an issue, for it was fully litigated on both sides.Respondent adducedcredible testimony that in all departments, aside from instances where it did notfill strikers' jobs with replacements because of lack of work or consolidation of jobsin the move, it sent strikers replacement letters only after it had actually replacedthem with new employees. This was legitimate, for it is well settled that when facedwith an economic strike, an employer has the right to continue to operate his busi-ness by hiring permanent replacements for economic strikers at will.51 I find noth-ing unlawful in Respondent's attempts before such replacements to persuade expe-rienced striking or other workers to return, for thereis no allegation,or proof, thatsuch overtures were preceded by illegal interrogation to learn which workers wereweak in their union adherence or afraid to return because of the strike, nor did theyinclude remarks or actions which could reasonably be construed as an unlawfuloffer of benefit, or threat of discharge or other reprisal, to induce them to return.Nor does General Counsel or the Union point to any credible proof that directly orby implication would indicate that Respondent attempted in any way to discriminateagainst or penalize strikers after their replacement.The facts that Respondent atfirst approached only workers still working to find out if they would continue, thenapproached others who stayed out to learn if they would return,and then sentreplacement letters to strikers and others who stayedout asthey were replaced, allindicates that its efforts were no more thana genuineeffort to keep its plant going,firstby use of existing employees and then byreplacementsof strikers and theirsympathizers.In absence of any prior pattern of union animus translatedinto ille-gal conduct, I cannot consider these efforts as an illegal effort to "divide and con-quer" in anattempt to break the strike and destroy any strength of the Union appar-ent from the size of the strike.This conclusion is also supported by the fact that,although Respondent knew on the 13th and after that the strike was due in part tothe layoff of the 8th, it did not make any attempt to break the strike by trying torecall any of the 11 laid-off andleastdesirable workers, until after it had exhaustedall efforts to continue operations with existing employees and replacements, andafter losing many replacements.52Hence, I credit Shell's testimony that its effortsto get strikers back were motivated only by economic considerations, and not byany desire to break the strike or destroy the Union.I reach the same conclusion as to Respondent's letters of September 21, 1964, to57 strikers, notifying them of the September 25 due date of premiums on their com-pany life insurance policies, and suggesting they pay up, as well as similar letters inOctober and November to those who paid in September.General Counsel arguesthat these letters indicate Respondent considered the strikers still as employees, notin fact intended to have been replaced at the time of their letters of replacement,hence the earlier letters should be considered as proof of unlawful discharges becausem N.L.R.B.v.Mackaya Radio & Telegraph Co., supra; Hot Shopper,Inc.,146 NLRB802, 805.M The record shows that after August 12, Respondent hired 70 to 75 new workers asreplacements, but lost many of them before the hearing, and that those who stayed onwere classified as permanent workers in the learner category,in accordance with itsusual practice. GUYAN MACHINERY COMPANY619of their lawful concerted activities.Respondent gives no clear explanation of itsreason for sending the September letters, other than the statements containedtherein.Each letter called the addressee "Dear Guyan employee," said that "you andyour company" were faced with the problem of what to do about the insurancepayment, and suggested "If you want to continue your insurance coverage, pleaseseeMrs. Gough and arrange payment prior to closing time (4:30 p.m.) on Sep-tember 24th. It is strongly recommended that you do not let your insurance lapse,since reinstatement at some future time carries some automatic disadvantages forboth you and the Company." 53 This wording is some indication that Respondentconsidered the person named as a continuing employee, at least for the limitedpurposes of insurance coverage, and intimated that continuance of the coveragewould be advantageous to both the insured and Respondent in event of reinstate-ment, obviously by a return of the insured to work. If the striker receiving thisletter had not yet received his replacement notice, the insurance letter was clearlya legitimate notice to an economic striker who was still an employee, not to let hislife insurance lapse.However, when sent to strikers who had already receivedreplacement letters,54 its wording was some indication that the Respondent consid-ered the addresseestillanemployee, at least for the limited purpose of insurancecoverage, and can be construed as an inducement to such employee not to let animportant employee benefit lapse, to avoid further cost to him and Respondent uponreinstatement of the coverage, obviously if and when he returned to work. But thisisnot anoffer of additional or new benefit to induce him to return, for it suggestedonly continuance of theexistingcoverage during such indefinite period as the insureddid not choose to work for Respondent, or while the strike continued. It did notsuggest, directly or by implication, that the insured must abandon the strike in orderto retain the coverage.At most, it indicated only that Respondent thought thestrikemight end sometime, and in the interim the striker should keep up his lifeinsurance payments for his own benefit. I am convinced that many of the strikersconsidered the coverageas a personalbenefit which did not hinge on abandonmentof the strike, for there is some record evidence that at least 18 of them paid theSeptember premium in response to the letter, but none of these apparently returnedto work. In all the circumstances, I do not consider the insurance premium lettersas proof of a separate or continuing effort to break the strike, or as a violation ofthe Act in any respect.On various dates between October 13 through 22, 1964, Respondent sent writ-ten offers of full reinstatement to the 11 employees laid off on August 8.None ofthem returned to work.Respondent claims the letters were sent, (1) on advice ofcounsel,after the filing of charges herein on August 21, 1964, to limit any possiblebackpay liability, and (2) as a tactical move in the hope that, since the strike wascaused in part by the discharge of the 11, an offer of reinstatement to them mightinduce the strikers to return to work.However, Respondent also points out thatthese offers were made only after previous attempts to induce some workers toremain at work during the strike, and then to induce strikers to return, had failed,so that this was a measure of last resort, because Respondent had felt all alongthat those discharged, some of whom were on the picket line, would be least likelyto respond to recall attempts.General Counsel attacks these letters as insufficientto toll backpay because the offers were not sent to all dischargees at the same time,but piecemeal, which showed an intentto negatethe protection given by the Act tocollective action by requiring selected strikers to accept reinstatement under penaltyof loss of wages or reinstatement rights, and thus force them to act as strikebreakersagainst the interests of their costrikers.On this point, Shell admitted that the let-tersto the 11 were sent on different dates in hopes that 1 or 2 might respond andthus induce other strikers to return.This would be a sound argument in the case ofan unfair labor strike,55 but I have found an economic strike occurred here, and thisis not a case where the strikers as a group offered to terminate the strike and returntowork, and were entitled to reinstatement as a group without being penalizedtherefor.As dischargees for good cause, the 11 were no longer employees, and not51The insurance referred to could only have been the life insurance available to companyemployees under a group plan,as set forth in Respondent's letter of explanation datedFebruary 24, 1959.While all group health and accident policy costs were borne entirelyby Respondent,apparently the additional life coverage placed with several insurancecompanies was paid entirely by the employee51Such as James E.Mooney and Margaret Ingram.ccRobert S. Abbott Publishing Company,139 NLRB 1328, 1330, 1331 ;Berger Polishing,Inc.,147 NLRB 21. 620DECISIONS OF NATIONALLABOR RELATIONS BOARDentitled to the protection that the Act affords them in a strike situation, hence itwould appear that Respondent could offer them jobs in any order or manner thatit desired, without imputation of ulterior motive.Respondent's offers to them piece-meal, and only after overtures to workers on August 12 and to economic strikers onthe 13th and later had failed, is explained by testimony of Burdette to the effectthat the offers were made only as a last resort as the various departments had needfor these former employees, whom he considered good employees, but economiccasualties.As this does not jibe completely with Shell's explanation, which alsoindicates some attempt thereby to break the strike, I must conclude that both motivesinduced the offers, and that Respondent by these offers was trying to induce eco-nomic strikers to return by giving employment to the dischargees, whose prior ter-mination had triggered the strike.However, the most significant aspect of thisoffer is that Respondent was doing the very thing which the strikers and the Unionwanted from the outset of the strike.The Union, of course, in line with the presentargument of General Counsel, wanted the laid-off people to be reinstated in a group.If Respondent had done this, however, or had agreed to talk to the Union about itin accordance with its original demand, it might have exposed itself to charges fromantiunion employees of recognizing or assisting the Union in violaton of the law,before it had clear majority status, especially where the Union did not rely on itsauthorization cards or the doubtful circumstances of the extent of the strike orpicket line, to establish that majority, but chose to submit that question, within aweek after the strike started, to a secret-ballot election in the representation case,and Respondent acquiesced in that course by its participation in that proceeding inwhich the election has been held, with its outcome still in doubt due to the numberof challenged ballots. In these circumstances, I conclude that Respondent actuallydid more than the law required in making the full reinstatement offers to the 11former employees, and I credit Shell's testimony that its main motive was to hireanew even these terminated and less desirable former employees in order to meetits production needs. In all the circumstances, I find no violation of the Act in theOctober offers of full reinstatement, nor any evidence therein which would indicatethat prior activities discussed above were other than lawful.D. The issues in the representation caseHaving found that the employees named in the complaint (except Ingram andWilliam K. Henry) were lawfully terminated on August 8, 1964, it follows that theywere not employees eligible to vote on the agreed eligibility date, and the challengesto their ballots should be sustained.I have found that Ingram and William K. Henrywere not discharged but became economic strikers on August 13 and 12, respectively,and that both were shortly replaced.Although they are replaced economic strikers,who are not entitled to reinstatement, they are still eligible to vote under Section9(c)(3) of the Act, since the election was held within 12 months after the com-mencement of the strike.Respondent offers no substantial proof that either aban-doned the strike or their interests in their jobs.Their ballots should be counted 56As to 28 strikers (who were apparently not replaced but were challenged becausetheir names were not on the eligibility list), the parties stipulated, and I find, that thefollowing 21 should have been on the list and their ballots should be counted:Howard Adams, Jr.Sherill HanshawBenjamin ForbesAlbert DonahueJim ComesFred ElkinsRoy Lee EvansScott CraddockWilliam RameyDenny HallAlfredDingessMichael E. McDonaldLarry RondanHerbert Neal DrakeBillMillerJohn HillHarold FisherPaul FortuneJames LoweDallasHensleyJames QuillinThe parties disagree on the eligibility of seven other strikers:1.John P. AvisIn the representationcase,Respondent argued that Avis abandoned the strike andhis job before the election when according to uncontradicted testimony of his foreman,he came into the plant one day to pick up his tools, said he was quitting to find anotherjob in Huntington, as he could not afford to be out of work, so he was taking histoolswith him.On this representation, Respondent allowed him to remove his56Pacific Tile and Porcelain Company,137NLRB1358, 1359. GUYAN MACHINERY COMPANY621tools.57The removal of personal tools to find employment elsewhere during a strikeisnot in itself cogent proof that the employee has abandoned his interest in his struckjob, unless there is also clear proof that the new employment is permanent; 58 andwhere, as here, a machinist uses a personal set of tools on any job, his removal ofthem from the struck plant seems as necessary to get a temporary job during thestrike as permanent one, so that the removal in itself is an equivocal act.While Avis'statement that he was quitting to get another job is some proof of abandonment ofinterest in his struck job, testimony of Personnel Manager Jenkins, and documentaryevidence, also shows that he adopted Respondent's September suggestion about payinghis life insurance premium, which is some indication of continued interest in the job,and weakens the effect of his "quitting" statement.As I find no clear proof that heabandoned his interest in his struck job, I recommend that the challenge to his ballotbe overruled, and his vote be counted.2.Donald BurressAccording to his foreman, Odis Adams, Donald Burress also came in one day toget his tools, but was not allowed to take them until Burdette permitted it, at whichtime Burresstold his foreman that he was "leaving" and going to Columbus, Ohio.On being prompted by Respondent's counsel, Adams also testified that Burress said hewas "quitting and moving" to Columbus. In light of this testimony, and applying theprinciple used above, the mere acceptance of other employment, even rather far away,isnotof itself proof of abandonment of the strike.Hence, I recommend that hisvote be counted.3.George Graham, Jr.Graham was admittedly a regular employee who struck on August 12.AsRespondent offers no proof or argument to rebut the presumption that he continuedas an economic striker through the crucial date, I recommend that his vote be counted.4.Lonnie Kirk, Jr.The proofin the representation case showsonly that he was an employee whowent on strike August 12, but Respondentpresentsno proof orargument nowwhich would rebut the same presumption which arisesas inGraham's case. Irecommendthat his vote be counted.5.Freddie E. MaynardMaynard was hired as a temporary worker on July 8, 1964, toassistin the moveto Phico. In that capacity he worked as laborer in various departments until noonon August 12.When the strike began, he did not return to work.Respondentmarked him on its records as terminated that day because the move was completed,but there is no proof that he was told he was so terminated.He telephoned theplant August 14 to ask for work if Respondent would bring him through the picketline,which was some indication to Respondent that he stayed out because of thestrike.Respondent had him brought in and tried out as welder-learner and severalother jobs the first day, but he could not handle them.He did not return the follow-ing day but joined the picket line. It is clear that, although he was technicallyterminated on the plant records as a temporary worker on the 12th, he was promptlybrought back at his request as a probationary worker, but quit when he proved unableto handle any of the skilled jobs he tried.While Respondent'swillingnessto try himas a welderas soonas the strike began is some indication that it had been satisfiedwith his temporary work and decided to try him as a permanent replacement if hecould do the work, the fact that he could not and then quit satisfies me that he wasno longeran employee on the crucial date, even though he immediately joined thepicket line when he quit.Hence, I conclude that his vote should not be counted.6. James FarleyFarley was hired with Maynard as a temporary laborer during the move, but wasterminated on July 13 because he did not report for work.He apparently cut hisarm while doing laborer's work, but did not report it to Respondent or go to thesr Shortly after the strike began, Respondent secured an injunction from a State court toprevent violence by strikers and to limit their picket line activity, and at the same timeissued ordersthat strikers could not enter the plant without specific permission to pickup their personal tools.58Pac fc Tile and Porcelain Company,137 NLRB 1358, 1359. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDhospital at the time, accepting first-aid treatment on the job and continuing work tothe end of that week.He later filed a workmen's compensation claim againstRespondent alleging an injury to his knee.He reported back for work in September,but was told he had been terminated in July.He then joined the picket line.TheUnion admits, and I conclude, that he was only a temporary employee, terminatedbefore the strike began.As there is nothing to show that Respondent after July 13did anything to convert him from a temporary into a regular worker, as it did withsome other temporary workers when the strike began, I conclude that his voteshould note be counted.7.Raymond RobertsRoberts came into the plant September 16, 1964, to get his final pay, at which timehe signed a request for it which included the statement "my employment has beenterminated at my own request." 59This form was prepared by Respondent as onemeans of finding out which strikers requesting their tools or their final pay wereleaving their employment permanently to seek work elsewhere. I find that Robertsthus evidenced his termination of employment on that date, and conclude that hisvote should not be counted.I find both from stipulated and other facts in the record that the 44 employeeslisted on page 4 of the Regional Director's Supplemental Decision were all hiredafter the strike started and before October 15, 1964, as replacements for theeconomic strikers, except Kenneth Eversole.Under Board policy it is presumedthat these replacements are permanent employees and eligible to vote, in the absenceof clear evidence to the contrary.69 I recommend that the votes of all but Eversoleand 11 others considered below be counted.The Union challenges the eligibility ofthe following 11 as being temporary employees on the crucial date of October 15,1964:8.Carl EplingThe record shows that this employee was hired around September 1, 1964, as atemporary replacement for Lambert in the supply department when that departmenthad to take on additional duties late in August; but after Lambert failed to acceptRespondent's offer of full reinstatement made by letter of September 18, 1964,Epling was kept at work. I find that on the eligibility date he was a permanentemployee, and his vote should be counted.9. John JusticeHe was hired in the electrical department about 6 weeks after the strike started,but quit after 2 months, which was past his 30-day "trial" period, but still withinthe usual 90-day probationary period in a learner classification.Barring dismissalfor cause or a voluntary quit and assuming normal progress, as actually occurred,there is nothing to show that Justice would not have been retained and finally placedin a graded classification as a permanent employee.Hence, I find that he waspermanent on the eligibility date, and his vote should be counted.6110.Robert HargisHe was hired in the electrical department at the same time as Justice, and at timeof hearing was still employed and classified as a learner or beginner.As he hadpassed his "trial" period, like Justice, and was on his way through the full 90-dayperiod, he clearly was permanent on the eligibility date, although at time of hearinghe had not yet emerged from the learner stage.His vote should be counted.11.Kenneth McDonaldHe was hired shortly after August 12 and was in the second month of his proba-tionary period on the eligibility date, hence the same presumption of permanencyarises as to him, even though he was still a learner at time of the hearing.His voteshould be counted."I do not credit testimony of Roberts in which he tried to repudiate the quoted word-ing, since he admitted there was some wording on the paper besides the request forfinal payment.He clearly could read and write when he signed it, and could easily havestricken the quoted wording if be did not intend to quit his job at Respondent, as heclaimed in his testimony.The fact that he did not discredits his self-serving testimonyon the point.OD PacificTileand Porcelain Company, supra.61Pacific Tile and Porcelain Company, supra,1363. GUYAN MACHINERY COMPANY62312.Caresel BallBall was hired in the machine shop between a week and a month after August 24,when Foreman White returned from a hospital.He was taken on as a learner, butquit after about 8 weeks of work. Though he was still on the payroll as a proba-tioner or learner on the eligibility date, his failure to have completed the probationaryperiod by that date does not prevent a finding that he was permanent.His voteshould be counted.13.Ronald BlankenshipBlankenship was hired with learner status as a vocational trainee, training suc-cessively on various machines.Though he was still in his probationary period onthe crucial date, his vote should be counted for the same reason as given for Justice,Hargis, etc.14.Bruce DrautzDrautz was hired in October 1964 as a learner on an engine lathe, and was stillthere at time of hearing.Though he was still in his 30-day "trial" period on thecrucial date, his vote should be counted like that of Justice, etc.15. Billy FryFry was a temporary worker hired in July to help with the move, but was kept atwork as a laborer after the move until January 1965 when he was transferred to thejob of tool repairman learner.While he was still a laborer on the crucial date, therecord shows that Respondent kept various of the temporary help to do other workin the new plant after the move, and Fry was apparently one of those, hence it isproper to presume he was retained as a permanent employee, though not in a gradedclassification.His vote should be counted.16.Herbert GrimmetteGrimmette was hired shortly after the strike began, and worked on variousmachines as a vocational trainee, though still in a probationary period, through thecrucial date,and then transferred into welding,and finally left Respondent inFebruary 1965.The same presumption of permanence applies to his status as forJustice and others,and his vote should be counted.17.Douglas MullinsMullins was hired shortly after the strike began as a learner on a lathe, then wastransferred to train on a boring mill, and remained as a learner until released after4 to 5 months of work. Though clearly a probationer on the crucial date, the samepresumption as for Justice applies, and his vote should be counted.18.Larry RhodesRhodes was hired shortly after the strike started, and though he was still in hisprobationary period on the crucial date, the same presumption of permanence applies,and his vote should be counted 6219.The Stollings employeesRespondent would include in the unit and count the votes of nine employees ofits resale department located in a separate building at Stollings, West Virginia, about12 miles from Phico.These employees were not involved in the layoffs or the strike,theUnion has not picketed that facility, and it claims their votes should not becounted because they were never claimed by Respondent to be and are not properlyin the appropriate unit.The resale department handles the reconditioning and resaleof used, secondhand mining, and accessory equipment; it also does some subassemblyof fans and other items for the departments at Phico, and rebuilds some items of62 In making these rulings, I cannot indulge in the Union's speculation that all or mostof these 11 replacements were merely "thrown" on the payrollbyRespondent after thestrike started without regard to qualifications, in order to build up a spurious replacementlist for voting purposes, for the credible testimony of Shell and various foremen indicatesthat the extent of the strike forced Respondent to hire many inexperienced people, andit ig only natural that a substantial number concluded during their probation period thatthey could not do the work, or quit for personal reasons, and others were released forinability, as Respondent admits.This is merely the normal experience of an employercompelled to hire untrained people in the open market for skilled jobs.This effort is notmade spurious merely because Respondent was all the time trying to get experiencedstriking employees to return by legal means 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDequipment which are then stocked at Phico for use.While havingits own foreman,the department is under the overallsupervisionof President Shell, or Assistant Gen-eralManager Burdette in Shell's absence, but is run by a foreman, with clerk toassist him, like all other departments.All of its supplies come through the mainsupply department at Phico. Its personnel are all hired by, and their records main-tained in, the main personnel department at Phico.All its personnel policies, includ-ing wages and other employee benefits and policies, are handled by top managementthrough that department.Business correspondence for theresaledepartment ishandled mostly at Phico.When the resale department was formed some years agoits initial work force came from other departments in the old Logan plant, but it wasnot set up in that plant for lack of space.When the main operation was moved toPhico, the resale function was not immediately moved there for lack of funds,although Respondent's plans include that eventual consolidation.There are occa-sional temporary interchanges of employees between Phico and Stollings, at timeswhen Phico workers are sent to Stollings to work during the slack seasons at Phicorather than being laid off; and there have been several permanent transfers ofemployees from the main plant to Stollings, and vice-versa.During the move toPhico, the Stollings plant furnished one man to help with the wiring of the newplant.Although the Union has not sought representation of the Stollings workers,and there was no picketing there in 1964 and 1965, in the 1958 UMW campaignStollingsworkers were included in the unit sought by UMW and the plant waspicketed for a short time.The Union recognizes that on these facts either a single unit covering bothplants—or separate units for each, could be appropriate, but argues that existence of sep-arate "immediate" supervision, and lack of "regular" interchange of employees—absence of history of single-unit bargaining for both plants, and their geographicalseparation,make a separate unit for each plant appropriate.While these factors-plants in regard to supplies and, some work operations, common control, of opera-tions and labor relations by a single top management,' withcommon personnelpolicies and benefits, the similarity of skills and working conditions, and the morethan incidental interchange of workers between the two, which are not far apartgeographically, are far more persuasive that a Phico-Stollings unit is appropriate,notwithstanding the Union's desire for a Phico unit only.Overton Markets, et al., 142NLRB 615, 620;Universal Metal Products Corporation,128 NLRB442; Albert LeaCooperative Creamery Association,119NLRB 817.Tri-StatePlasticMolding-Company,120 NLRB 1450. On all the facts now before me, I conclude that theonly appropriate unit includes workers in both the Phico andStollingsplants, andrecommend that the challenges to the ballots of the Stollings employees should be-overruled, and their votes should be counted.sa20.Miscellaneous challengesW. C. Wilson and Glenn Grose were challenged by the Union.As Respondentnow joins in the challenge, conceding they are not properly in the appropriate unit,I conclude and recommend that their votes should not be counted.Respondentshowed by uncontradicted proof that Irene Jeffrey was a regular employee in theresistor department, and not a stockholder.On that basis the Union now withdrawsitsobjection to her vote, and I conclude and recommend that she is onlya regularemployee within the unit, and her ballot-should be counted.Upon the basis of the foregoing findings of fact, and on the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce and the Union is a labororganization within the meaning of the Act.es I find no merit in the Union's claim that Respondent agreed to the unit limited toPhico as set forth in the Regional Director's original decision of October 16, 1964.Whilethat decision issued only after the hearing of September 24,1964, on the unit Issue, atwhich the Employer did not object to the Union's description of a unit limited to Phicoand it appears that the question of inclusion of the Stollings employees did not arise untiltheir votes were challenged at the election, the Regional Director noted that no evidencehad been presented to him on the Stollings operation, and for reasons sufficient to himadministratively referred the questionof theinclusion of those workers to -the, TrialExaminer for the taking of testimonyabout theStollings operation,and recommendation,notwithstanding his original unit determination.Hence,in my view the inclusion of theStollingsworkers is still open,and is not foreclosed by Respondent's failure to take apositive position on it specifically in the representation hearing, or by its apparent failureto appeal the original determination to the Board before the election. CROWN COACH CORPORATION6252.Respondent has not engaged in any unfair labor practices as alleged in thecomplaint.I recommend that:RECOMMENDED ORDER1.The complaint herein be dismissed in its entirety.2. In Case No. 9-RC-6022, the challenges to ballots of employees listed in theattached Schedule A be sustained or overruled, in accordance with the findings aboveand as set forth in the two lists in said schedule.SCHEDULE AChallenges overruled.Count ballotsMargaret IngramRobert BaldwinJohn JusticeWilliam K. HenryJackie BelcherKenneth McDonaldHoward Adams, Jr.Bobby BahusJerry LawsonAlfred DingessCarosel BallDouglas MullinsAlbert DonahueTeddy BiasTommy OwensHerbert Neal DrakeRonald BlankenshipJim MorrisRoy Lee EvansEarl BoggsEstelMurrayHarold FisherWilliam BowlingHenry ParsleyDenny HallClifford BrowningDennis PorterDallas HensleyJimmy BrowningLarry RhodesLarry RondanAlex ButcherClarence SansonBenjamin ForbesBobby Joe ClineRuth SaultzJohn HillJimmy ChapmanErnest SmithFred ElkinsDiamond CollinsJohn WhitlockJames LoweMcArthur ConleyJames WilliamsonWilliam RameyWilkie ConleyDennis RunyonSherillHanshawConrad CummingsIrene JeffreyMichael E. McDonaldEverett CumrutterLawrence AmburgeyJim CornesBruce DrautzRaymond ElliottBillMillerCarl EplingHayden GibsonScott CraddockBilly FryOrsellMayPaul FortuneHerbert GrimetteLeslieMaynardJames QuillinJoe HamptonWade PerrinJohn P. AvisRobert HargisJohnnie ReggioDonald BurressAvon HarlessHoward RoskyGeorge Graham, Jr.Fred HutchinsonDon WattersonLonnie Kirk, Jr.Harold Hurst,Challengessustained.Do not count ballotsEllen Ann TaborElizabeth T JohnsonJames FarleyElmer R. CallawayRay LambertRaymond RobertsDewey CrumCarl D. MurphyKenneth EversoleDana GillmanJoseph RiceW. C. WilsonArleda GoreEva ThompsonGlenn GroseMary Jane HenryFreddie E. MaynardCrown Coach CorporationandInternational Union, United Auto.mobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW-AFL-CIO.Cases Nos. 21-CA-5939 and 21-CA--6138.November 8, 1965DECISION AND ORDEROn July 27,1965, Trial Examiner Herman Marxissued his Decisionin the above-entitled proceeding, finding that the Respondent had155NLRB No. 67.